Exhibit 10.34

NORTHWEST PARK

LEASE

BY AND BETWEEN

TRUSTEES OF NORTHWEST ASSOCIATES

AND

LEMAITRE VASCULAR, INC.

AT NORTHWEST PARK

BURLINGTON, MASSACHUSETTS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

TABLE OF CONTENTS

  

ARTICLE 1 REFERENCE DATA

   1

1.1

   SUBJECT REFERRED TO    1

1.2

   EXHIBITS    2

ARTICLE 2 PREMISES AND TERM

   3

2.1

   PREMISES    3

2.2

   TERM    3

ARTICLE 3 IMPROVEMENTS

   4

3.1

   BASE BUILDING WORK; TENANT IMPROVEMENT WORK    4

3.2

   ACCEPTANCE OF THE PREMISES    5

3.3

   ALLOWANCE    5

ARTICLE 4 RENT

   5

4.1

   THE FIXED RENT    5

4.2

   ADDITIONAL RENT    5

4.2.1

  

Real Estate Taxes

   5

4.2.2

  

Personal Property Taxes

   6

4.2.3

  

Operating Costs

   6

4.2.4

  

Insurance

   8

4.2.5

  

Utilities

   9

4.3

   LATE PAYMENT OF RENT    9

4.4

   SECURITY AND RESTORATION DEPOSIT    9

ARTICLE 5 LANDLORD’S COVENANTS

   9

5.1

   AFFIRMATIVE COVENANTS    9

5.1.1

  

Heat and Air-Conditioning

   9

5.1.2

  

Electricity

   9

5.1.3

  

Water

   9

5.1.4

  

Fire Alarm

   9

5.1.5

  

Repairs

   9

5.2

   INTERRUPTION    10

5.3

   INTENTIONALLY DELETED    10

5.4

   ACCESS    10

5.5

   LANDLORD’S INSURANCE    10

5.6

   CONDITION OF PREMISES    10

5.7

   LANDLORD’S INDEMNIFICATION    10

5.8

   ADJACENT USES    10

ARTICLE 6 TENANT’S ADDITIONAL COVENANTS

   10

6.1

   AFFIRMATIVE COVENANTS    10

6.1.1

  

Perform Obligations

   10

6.1.2

  

Use

   11

6.1.3

  

Repair and Maintenance

   11

6.1.4

  

Compliance with Law

   11

6.1.5

  

Indemnification

   11

6.1.6

  

Landlord’s Right to Enter

   11

6.1.7

  

Personal Property at Tenant’s Risk

   11

6.1.8

  

Payment of Landlord’s Cost of Enforcement

   12

6.1.9

  

Yield Up

   12

6.1.10

  

Rules and Regulations

   12

6.1.11

  

Estoppel Certificate

   12

6.1.12

  

Landlord’s Expenses Re Consents

   12

6.2

   NEGATIVE COVENANTS    12

6.2.1

  

Assignment and Subletting

   12

6.2.2

  

Nuisance

   13

6.2.3

  

Intentionally Deleted

   13

6.2.4

  

Floor Load; Heavy Equipment

   13

6.2.5

  

Installation, Alterations or Additions

   14

6.2.6

  

Abandonment

   14

6.2.7

  

Signs

   14

6.2.8

  

Parking and Storage

   14

ARTICLE 7 CASUALTY OR TAKING

   14

7.1

   TERMINATION    14

7.2

   RESTORATION    15

7.3

   AWARD    15

7.4

   DISBURSEMENT OF INSURANCE PROCEEDS    15



--------------------------------------------------------------------------------

ARTICLE 8 DEFAULTS

   15

8.1

   EVENTS OF DEFAULT    15

8.2

   REMEDIES    15

8.3

   REMEDIES CUMULATIVE    16

8.4

   LANDLORD’S RIGHT TO CURE DEFAULTS    16

8.5

   EFFECT OF WAIVERS OF DEFAULT    16

8.6

   NO WAIVER, ETC.    16

8.7

   NO ACCORD AND SATISFACTION    16

ARTICLE 9 RIGHTS OF MORTGAGE HOLDERS

   16

9.1

   RIGHTS OF MORTGAGE HOLDERS    16

9.2

   LEASE SUPERIOR OR SUBORDINATE TO MORTGAGES    17

ARTICLE 10 MISCELLANEOUS PROVISIONS

   17

10.1

   NOTICES FROM ONE PARTY TO THE OTHER    17

10.2

   QUIET ENJOYMENT    17

10.3

   LEASE NOT TO BE RECORDED    17

10.4

   LIMITATION OF LANDLORD’S LIABILITY    17

10.5

   ACTS OF GOD    17

10.6

   LANDLORD’S DEFAULT    17

10.7

   BROKERAGE    18

10.8

   APPLICABLE LAW AND CONSTRUCTION; MERGER; JURY TRIAL    18

ARTICLE 11 HAZARDOUS MATERIALS

   18

11.1

   NO RELEASES OF HAZARDOUS MATERIALS    18

11.2

   NOTICES OF RELEASE OF HAZARDOUS MATERIALS    18

11.3

   LANDLORD’S RIGHT TO INSPECT    19

11.4

   LANDLORD’S RIGHT TO AUDIT    19

11.5

   TENANT AUDIT    19

11.6

   REMEDIATION    19

11.7

   TENANT’S REPORTING REQUIREMENTS; MANAGEMENT AND SAFETY PLAN    19

11.8

   INDEMNIFICATION    19

11.9

   NOTICE TO TENANT    19

11.10

   DELIVERY OF REPORTS    19

11.11

   ASBESTOS   



--------------------------------------------------------------------------------

NORTHWEST PARK

LEASE

ARTICLE 1

Reference Data

 

1.1 Subject Referred To.

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Section 1.1.

 

Date of this Lease:    March 23, 2010 Building:    The single story Building in
Northwest Park in Burlington, Massachusetts (hereinafter referred to as the
“Park”) on a parcel of land known as 53 Second Avenue, a description of which is
filed in the Middlesex South Registry of the Land Court as Certificate of Title
No. 188423 (the Building and such parcel of land hereinafter being collectively
referred to as the “Property”). Premises:    (i) for the period of time from the
Commencement Date to the day prior to the Expansion Date (as defined below): A
portion of the Building consisting of approximately 16,629 rentable square feet,
as shown on Exhibit A attached hereto, and (ii) from and after the Expansion
Date, the entire Building consisting of approximately 27,289 rentable square
feet. Rentable Floor    Area of Premises:    (i) for the period of time from the
Commencement Date to the day prior to the Expansion Date: approximately 16,629
rentable square feet, as shown on Exhibit A, and (ii) from and after the
Expansion Date, approximately 27,289 rentable square feet. Landlord:    Roger P.
Nordblom and Peter C. Nordblom, as Trustees of Northwest Associates under
Declaration of Trust dated December 9, 1971 and filed in Middlesex South
Registry District of the Land Court as Document No. 493351 with Certificate of
Title Nos. 136761 and 206553. Original Notice    Address of Landlord:    c/o
Nordblom Management Company, Inc.    15 Third Avenue    Burlington,
Massachusetts 01803 Tenant:    LeMaitre Vascular, Inc. Original Notice   
Address of Tenant:    63 Second Avenue    Burlington, MA 01803 Commencement
Date:    As determined pursuant to Section 2.2 Expansion Date:    The date that
is two (2) lease years (as hereinafter defined) and sixth (6) months after the
Commencement Date. By way of example only, if the Commencement Date were June
30, 2010, then the Expansion Date would be January 1, 2013. Expiration Date:   
The last day of the seventh (7th ) lease year, it being understood that, as
further set forth in Section 2.2 hereof, the term of this Lease shall be
co-terminus with Tenant’s lease dated March 31, 2003, as amended, for certain
premises located at 63 Second Avenue, Burlington, MA (as amended, the “63 Second
Ave Lease”). Target Delivery Date:    The date that is one hundred and twenty
(120) days after Landlord’s receipt of requisite approvals from the Planning
Board for the Town of Burlington regarding Landlord’s Work (subject to Article
3) Annual Fixed Rent Rate:    Commencement Date – the day prior to the Expansion
Date:    $133,032.00    Expansion Date – Expiration Date:    $218,304.00 Monthly
Fixed Rent Rate:    Commencement Date – the day prior to the Expansion Date:   
$11,086.00    Expansion Date – Expiration Date:    $18,192.00



--------------------------------------------------------------------------------

Security and    Restoration Deposit:    $50,000.00 Tenant’s Percentage:    The
ratio of the Rentable Floor Area of the Premises to the total rentable floor
area of the Building, which shall (i) for the period of time from the
Commencement Date through the day prior to the Expansion Date shall initially be
deemed to be Sixty and Ninety-Four One Hundreths percent (60.94%), and (ii) for
the period of time from and after the Expansion Date, shall be One Hundred
percent (100%). Initial Estimate of    Tenant’s Percentage of    Taxes for the
Tax Year:    $30,792 Initial Estimate of    Tenant’s Percentage of    Operating
Costs for the    Calendar Year:    $45,696 Permitted Uses:    Office, research
and development, and light manufacturing Public Liability Insurance Limits:   
Commercial General Liability:       $3,000,000 per occurrence       $5,000,000
general aggregate   

 

1.2 Exhibits.

The Exhibits listed below in this section are incorporated in this Lease by
reference and are to be construed as a part of this Lease.

 

EXHIBIT A    Plan showing the Premises. EXHIBIT B    Commencement Date
Notification EXHIBIT C    Base Building Work EXHIBIT C-1    Tenant Improvement
Work EXHIBIT D    Work Change Order EXHIBIT E    Rules and Regulations EXHIBIT F
   Form Tenant Estoppel Certificate EXHIBIT G    Landlord’s Consent and Waiver



--------------------------------------------------------------------------------

ARTICLE 2

Premises and Term

 

2.1 Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord, subject to and with the benefit of the terms, covenants, conditions
and provisions of this Lease, the Premises, excluding the roof, exterior faces
of exterior walls, the common stairways, and pipes, ducts, conduits, wires, and
appurtenant fixtures serving exclusively or in common other parts of the
Building (and any areas, such as the space above the ceiling or in the walls,
that may contain such pipes, ducts, conduits, wires or appurtenant fixtures),
and if Tenant’s space includes less than entire rentable area of any floor,
excluding the central core area of such floor.

Tenant shall have, as appurtenant to the Premises, rights to use in common for
the period of time from the Commencement Date until the Expansion Date and
exclusively from and after the day prior to the Expansion Date, subject to
reasonable rules of general applicability to tenants of the Building from time
to time made by Landlord of which Tenant is given notice: (a) the common
lobbies, hallways and stairways of the Building, (b) common walkways and
driveways necessary for access to the Building, (c) the common parking areas
serving the Building, (d) the loading dock serving the Building and (e) if the
Premises include less than the entire rentable area of any floor, the common
toilets and other common facilities in the central core area of such floor.
Tenant shall further have the right to use the space above the suspended ceiling
in order for Tenant to install its conduits, cables and pipes, provided said
installation is done in compliance with all applicable codes, regulations,
ordinances and/or laws and pursuant to the terms and conditions of subsection
6.2.5 of this Lease (it being further agreed by Tenant that said installations
shall not constitute “nonstructural, interior installations or alterations” as
set forth in subsection 6.2.5 (b)).

There are approximately 94 parking spaces serving the Building. Tenant shall be
permitted to use Tenant’s Percentage of said available parking. Subject to the
actions of and/or directives or orders from governmental and other controlling
authorities, and/or the actions of utility companies, Landlord shall not
decrease the size of the existing parking area serving the Building.

Landlord reserves the right from time to time, at reasonable times and upon
reasonable prior notice to Tenant, except in the case of emergencies, and
without unreasonable interference with use of the Premises: (a) to install, use,
maintain, repair, replace and relocate for service to the Premises and other
parts of the Building, or either, pipes, ducts, conduits, wires and appurtenant
fixtures, wherever located in the Premises or Building, (b) to alter or relocate
any other common facility, (c) to make any repairs and replacements to the
Premises which Landlord may deem necessary, and (d) in connection with any
excavation made upon adjacent land of Landlord or others, to enter, and to
license others to enter, upon the Premises to do such work as the person causing
such excavation deems necessary to preserve the wall of the Building from injury
or damage and to support the same. Landlord shall use reasonable efforts to
perform the activities permitted under this paragraph during normal business
hours, and shall use reasonable efforts not to interfere with Tenant’s business
operations in the Premises.

 

2.2 Term. TO HAVE AND TO HOLD for a term beginning on the Commencement Date,
which shall be the earlier of (a) the date on which Landlord’s Work (as defined
below) has been substantially completed (or would have been completed, but for a
Tenant Delay, as defined below) or (b) the opening by Tenant of its business in
the Premises, and ending on the Expiration Date, unless sooner terminated as
hereinafter provided. For the purposes hereof, “Tenant Delay” shall be defined
as any delay in the completion of Landlord’s Work actually caused by (i) special
work or long lead-time items for which Landlord identifies a specified period of
delay, or change orders made by Tenant for which Landlord identifies a specified
period of delay at the time of its approval (and in either instance Tenant does
not withdraw or alter such special work, long lead-time item or change order
which avoids such delay), (ii) the delay of Tenant in supplying, submitting or
approving any plans, specifications or estimates or giving authorizations or
supplying information reasonably required by Landlord or its contractors within
such reasonable period of time as shall be typically required for the
expeditious prosecution of the work to be performed by Landlord, (iii) any
contractors employed by Tenant including, without limitation, entities
furnishing communications, data processing or other service or equipment
directly to Tenant (and not under Landlord’s contractor(s)), or (iv) any failure
to comply with Article 3 of this Lease or any material interference with the
performance of Landlord’s Work by Tenant or any of its agents, employees,
engineers or contractors

The term “substantially completed” as used herein shall mean that Landlord’s
Work has been completed with the exception of minor items which can be fully
completed without material interference with Tenant and other items which
because of the season or weather or the nature of the item are not practicable
to do at the time, provided that none of said items is necessary to make the
Premises tenantable for the Permitted Uses, and a certificate of occupancy (or
temporary certificate of occupancy) for the Premises has been issued. When the
dates of the beginning and end of the term have been determined, such dates
shall be evidenced by a document, in the form attached hereto as Exhibit B,
which Landlord shall complete and deliver to Tenant, and which shall be deemed
conclusive unless Tenant shall notify Landlord of any disagreement therewith
within ten (10) business days of receipt.

Upon full execution of the Lease, Tenant may, prior to the Commencement Date
(but following coordination with Landlord as to the timing), enter the Premises
without payment of rent, but otherwise



--------------------------------------------------------------------------------

subject to all the terms and conditions of this Lease, for the purpose of
installing Tenant’s furniture, fixtures and equipment, as well as performing any
installation of wiring and cabling approved of by Landlord pursuant to the terms
of this Lease (including but not limited to Section 6.2.5), provided that
(i) Tenant shall not interfere with any work then being performed by or for
Landlord, (ii) Tenant shall immediately cease its activities in the Premises in
the event that Landlord notifies Tenant (which notice may be given orally) that
Tenant is interfering with Landlord, and (iii) provided Tenant shall reimburse
Landlord for Landlord’s actual costs incurred in connection with Tenant’s
pre-commencement entry and/or work. All such work shall be done in accordance
with, and Tenant shall comply with, the provisions of Section 6.2.5 hereof.

The parties agree that this Lease and the 63 Second Ave Lease are co-terminus,
and therefore, in the event Tenant terminates the 63 Second Ave Lease pursuant
to the terms thereof, Tenant shall have the right to simultaneously terminate
this Lease upon written notice to Landlord. Further, in the event that the
landlord terminates the 63 Second Ave Lease pursuant to the terms thereof, this
Lease shall also be simultaneously terminated by Landlord, such termination to
be effective without the necessity of any notice or other documentation;
provided, however, that in the event such termination is an exercise of the
landlord’s rights under Article 7 of the 63 Second Ave Lease, then Tenant may
elect, by written notice given within ten (10) business days following Tenant’s
receipt of Landlord’s notice of termination of the 63 Second Ave Lease, to allow
this Lease to continue and not be terminated simultaneously with the 63 Second
Ave Lease (in which event, following such notice from Tenant, such simultaneous
termination of this Lease shall be deemed null and void and the same shall
continue pursuant to the terms hereof, recognizing that the term of this Lease
will no longer be co-terminus with the 63 Second Ave Lease).

The term “lease year” as used herein shall mean a period of twelve
(12) consecutive full calendar months. The first lease year shall begin on the
Commencement Date if the Commencement Date is the first day of a calendar month;
if not, then the first lease year shall be deemed to commence upon the first day
of the calendar month next following the Commencement Date, but shall include
the partial month in which the Commencement Date occurred. Each succeeding lease
year shall commence upon the anniversary commencement date of the first lease
year.

ARTICLE 3

Improvements

 

3.1 Base Building Work; Tenant Improvement Work. A. Landlord shall cause to be
performed the base Building work required by Exhibit C (such work, the “Base
Building Work”). The Base Building Work shall be done in a good and workmanlike
manner employing good materials and so as to conform to all applicable building
laws. Tenant agrees that Landlord may make any changes in such work which may
become reasonably necessary or advisable, other than substantial changes,
without approval of Tenant, provided written notice is promptly given to Tenant;
and Landlord may make substantial changes in such work, with the written
approval of Tenant, which shall not be unreasonably withheld or delayed.

B. Landlord shall cause to be performed the alterations and improvements desired
by Tenant to prepare the Premises for Tenant’s use (such work the “TIW”)
substantially in accordance with Exhibit C-1. The Base Building Work and the TIW
are collectively referred to herein as “Landlord’s Work.” Landlord shall use
diligence in pursuing the requisite approval for Landlord’s Work from the
Planning Board from the Town of Burlington, and following receipt of the same
shall use diligence to cause Landlord’s Work to be substantially completed by
the Target Delivery Date, subject to the provisions of Section 10.5 hereof and
Tenant Delays. If Landlord’s Work is not substantially complete by the date that
is forty-five (45) days after the Target Delivery Date (the “Outside Date”),
provided that Landlord’s Work does not include long-lead time items, and
provided further that such delay is not caused by a Tenant Delay, and subject to
Section 10.5 of this Lease, then Tenant shall be entitled to one (1) day of free
rent for each day in the period commencing on the Outside Date and continuing
until the day before the date on which the Landlord’s Work is substantially
complete. In addition, if Landlord has not commenced Landlord’s Work on or
before August 15, 2010 (the “Outside Work Commencement Date”), provided such
failure is not caused by a Tenant Delay, and subject to Section 10.5 of this
Lease, then Tenant shall be permitted to terminate this Lease upon written
notice to Landlord, such notice to be delivered to Landlord no later that five
(5) days after the Outside Work Commencement Date and such termination to be
effective ten (10) days following the delivery of such notice; provided however,
that such termination will be rendered ineffective if, prior to the expiration
of said 10-day period, Landlord shall have commenced Landlord’s Work. The TIW
will be performed at Landlord’s expense up to the Initial Allowance (as defined
in Section 3.3), with the balance of the cost of the TIW to be paid for as
follows: (a) an amount equal to fifty (50%) percent of the anticipated cost of
the TIW in excess of the Initial Allowance upon Tenant’s execution of this
Lease; (b) forty (40%) percent of the anticipated cost of the TIW in excess of
the Initial Allowance on the Commencement Date; and (c) the balance of the cost
of the TIW in excess of the Initial Allowance upon Landlord’s submission of the
final bill. The TIW shall be done in a good and workmanlike manner and in
compliance with all applicable building laws. Landlord agrees that Tenant may
make changes to the TIW with the approval of Landlord and the execution by
Landlord and Tenant of a Work Change Order, in the form attached hereto as
Exhibit D. Landlord shall use diligence to cause the TIW to be substantially
completed by the Delivery Date, subject to the provisions of Section 10.5 hereof
and Tenant delays.

C. Landlord shall, subject to site plan approval, at its expense, construct a
covered walkway (the “Walkway”) connecting the Building to the building located
at 63 Second Avenue, Burlington, Massachusetts. Landlord shall construct the
Walkway in a good and workmanlike manner, and in compliance with all laws.
Landlord shall use diligent efforts to complete the construction of the Walkway



--------------------------------------------------------------------------------

prior to the expiration of calendar year 2010, subject to obtaining all
governmental approvals required in connection with the same, and further subject
to Section 10.5 of this Lease and any Tenant Delay. Landlord shall be
responsible for maintaining and repairing the Walkway, and for the removal of
snow and ice from the same, all of the costs of which shall be included as part
of Operating Costs.

 

3.2 Acceptance of the Premises. Tenant or its representatives may, at reasonable
times, enter upon the Premises during the progress of the work to inspect the
progress thereof and to determine if the work is being performed in accordance
with the requirements of Section 3.1. Tenant shall promptly give to Landlord
notices of any alleged failure by Landlord to comply with those requirements.
The Base Building Work and the TIW shall be deemed approved by Tenant when
Tenant occupies the Premises for the conduct of its business, except for items
of the Base Building Work and the TIW which are uncompleted or do not conform to
Exhibit C and as to which Tenant shall, in either case, have given written
notice to Landlord prior to such occupancy. A certificate of completion by a
licensed architect or registered engineer shall be conclusive evidence that the
Base Building Work and TIW have been completed except for items stated in such
certificate to be incomplete or not in conformity with Exhibit C. To the extent
that Landlord receives any warranties in connection with any portion of
Landlord’s Work, Tenant shall have the benefit of the same.

 

3.3 Allowances. Landlord shall provide Tenant with an initial allowance of up to
$75,000.00 (the “Initial Allowance”) to be used towards the cost of the TIW, and
a secondary allowance of $25,000.00 (the “Secondary Allowance”) for further work
within the Premises to be undertaken by Tenant pursuant to the terms hereof
following the Expansion Date (the “Secondary Work”). When Tenant has incurred
costs for the Secondary Work, Tenant shall submit to Landlord from time to time
(but no more frequently than monthly) requisitions for payment setting forth any
costs incurred for the Secondary Work, together with waivers of lien from all
contractors and subcontractors, invoices from contractors, subcontractors and
suppliers, and other reasonable documentation evidencing the costs, including
fees of architects and engineers, incurred by Tenant for Tenant’s Work, to the
reasonable satisfaction of Landlord. Landlord shall, within thirty (30) days
following Landlord’s receipt thereof, pay to Tenant ninety (90%) percent of the
amount of each such requisition (or of such lesser amount as is approved by
Landlord) with ten (10%) percent to be retained. Such payments, in the
aggregate, shall not exceed an amount equal to ninety (90%) percent of the
Secondary Allowance. Landlord shall pay to Tenant the ten (10%) percent retained
as aforesaid within thirty (30) days following the submission by Tenant of a
written statement from Tenant’s architect or engineer that Tenant’s Work has
been completed in accordance with the approved construction plans, a final lien
waiver executed by Tenant’s general contractor, and a final certificate of
occupancy for, and any other required governmental approvals of, Tenant’s Work.
The costs the Secondary Work shall include all costs incurred by Tenant for
construction and installation of improvements (but excluding any trade fixtures
or personal property), including the costs of all labor and materials, and all
contractor’s fees. Tenant shall be responsible for paying for all costs of the
Secondary Work not included in the Secondary Allowance and for all costs in
excess of the Secondary Allowance. Tenant shall not be entitled to any rent
credit or refund for any unused portion of the Initial Allowance and/or the
Secondary Allowance.

ARTICLE 4

Rent

 

4.1 The Fixed Rent. Tenant covenants and agrees to pay rent to Landlord at the
Original Notice Address of Landlord, or at such other place or to such other
person or entity as Landlord may by notice in writing to Tenant from time to
time direct), at the Annual Fixed Rent Rate, in equal installments at the
Monthly Fixed Rent Rate (which is 1/12th of the Annual Fixed Rent Rate), in
advance, without notice or demand, and without setoff, abatement, suspension,
deferment, reduction or deduction, except as otherwise expressly provided
herein, on the first day of each calendar month included in the term; and for
any portion of a calendar month at beginning of the term, at the rate for the
first lease year payable in advance for such portion. It is the intention of the
parties hereto that the obligations of Tenant hereunder shall be separate and
independent covenants and agreements, that the Annual Fixed Rent, the Additional
Rent and all other sums payable by Tenant to Landlord shall continue to be
payable in all events and that the obligations of Tenant hereunder shall
continue unaffected, unless the requirement to pay or perform the same shall
have been terminated pursuant to an express provision of this Lease.

If Landlord shall give notice to Tenant that all rent and other payments due
hereunder are to be made to Landlord by electronic funds transfers, so called,
or by similar means, Tenant shall make all such payments as shall be due after
receipt of said notice by means of said electronic funds transfers (or such
similar means as designated by Landlord), provided, however, that Tenant shall
have the right to suspend such electronic funds transfers for just cause for a
reasonable period of time, which cause and period of time must be consented to
by Landlord (which consent shall not be unreasonably withheld or delayed).

 

4.2 Additional Rent. Tenant covenants and agrees to pay, as Additional Rent,
insurance costs, utility charges, personal property taxes and Tenant’s
Percentage of taxes and operating costs with respect to the Premises as provided
in this Section 4.2 as follows:

 

  4.2.1 .

Real Estate Taxes. Tenant shall pay to Landlord, as additional rent, for each
tax period partially or wholly included in the term, Tenant’s Percentage of
Taxes (as hereinafter defined). Tenant shall remit to Landlord, on the first day
of each calendar month, estimated payments on account of Taxes, such monthly
amounts to be sufficient to provide Landlord, by the time real estate tax



--------------------------------------------------------------------------------

 

payments are due and payable to any governmental authority responsible for
collection of same, a sum equal to the Tenant’s Percentage of Taxes, as
reasonably estimated by Landlord from time to time on the basis of the most
recent tax data available. The initial calculation of the monthly estimated
payments shall be based upon the Initial Estimate of Tenant’s Percentage of
Taxes for the Tax Year and upon quarterly payments being due to the governmental
authority on August 1, November 1, February 1 and May 1, and shall be made when
the Commencement Date has been determined. If the total of such monthly
remittances for any Tax Year is greater than the Tenant’s Percentage of Taxes
for such Tax year, Landlord shall promptly pay to Tenant, or credit against the
next accruing payments to be made by Tenant pursuant to this subsection 4.2.1,
the difference; if the total of such remittances is less than the Tenant’s
Percentage of Taxes for such Tax Year, Tenant shall pay the difference to
Landlord at least ten (10) days prior to the date or dates within such Tax Year
that any Taxes become due and payable to the governmental authority (but in any
event no earlier than ten (10) days following a written notice to Tenant, which
notice shall set forth the manner of computation of Tenant’s Percentage of
Taxes).

If, after Tenant shall have made reimbursement to Landlord pursuant to this
subsection 4.2.1, Landlord shall receive a refund of any portion of Taxes paid
by Tenant with respect to any Tax Year during the term hereof as a result of an
abatement of such Taxes by legal proceedings, settlement or otherwise (without
either party having any obligation to undertake any such proceedings), Landlord
shall promptly pay to Tenant, or credit against the next accruing payments to be
made by Tenant pursuant to this subsection 4.2.1, the Tenant’s Percentage of the
refund (less the proportional, pro rata expenses, including attorneys’ fees and
appraisers’ fees, incurred in connection with obtaining any such refund), as
relates to Taxes paid by Tenant to Landlord with respect to any Tax Year for
which such refund is obtained. If Landlord does not pursue a tax abatement
during the Tax Year in question, Tenant shall have the right to do so in
Landlord’s name and Landlord shall reasonably cooperate with Tenant in such
effort, provided however, that Tenant shall give prior written notice to
Landlord that Tenant elects to seek an abatement and provided, further, that all
abatement proceedings are entirely at Tenant’s sole cost and expense.

In the event this Lease shall commence, or shall end (by reason of expiration of
the term or earlier termination pursuant to the provisions hereof), on any date
other than the first or last day of the Tax Year, or should the Tax Year or
period of assessment of real estate taxes be changed or be more or less than one
(1) year, as the case may be, then the amount of Taxes which may be payable by
Tenant as provided in this subsection 4.2.1 shall be appropriately apportioned
and adjusted.

The term “Taxes” shall mean all taxes, assessments, betterments and other
charges and impositions (including, but not limited to, fire protection service
fees and similar charges) levied, assessed or imposed at any time during the
term by any governmental authority upon or against the Property, or taxes in
lieu thereof, and additional types of taxes to supplement real estate taxes due
to legal limits imposed thereon. If, at any time during the term of this Lease,
any tax or excise on rents or other taxes, however described, are levied or
assessed against Landlord with respect to the rent reserved hereunder, either
wholly or partially in substitution for, or in addition to, real estate taxes
assessed or levied on the Property, such tax or excise on rents shall be
included in Taxes; however, Taxes shall not include franchise, corporation,
estate, inheritance, succession, capital levy, transfer, gift, income or excess
profits taxes assessed on Landlord, or penalties for delinquent payment of Taxes
assessed against Landlord provided such late payment is not caused by or a
result of any acts or omissions of Tenant. Taxes shall include any estimated
payment made by Landlord on account of a fiscal tax period for which the actual
and final amount of taxes for such period has not been determined by the
governmental authority as of the date of any such estimated payment.

 

  4.2.2   Personal Property Taxes. Tenant shall pay all taxes charged, assessed
or imposed upon the personal property of Tenant in or upon the Premises.

 

  4.2.3  Operating Costs. Tenant shall pay to Landlord the Tenant’s Percentage
of Operating Costs (as hereinafter defined) incurred by Landlord in any calendar
year. Tenant shall remit to Landlord, on the first day of each calendar month,
estimated payments on account of Operating Costs, such monthly amounts to be
sufficient to provide Landlord, by the end of the calendar year, a sum equal to
the Operating Costs, as reasonably estimated by Landlord from time to time. The
initial monthly estimated payments shall be in an amount equal to 1/12th of the
Initial Estimate of Tenant’s Percentage of Operating Costs for the Calendar
Year. If, at the expiration of the year in respect of which monthly installments
of Operating Costs shall have been made as aforesaid, the total of such monthly
remittances is greater than the actual Operating Costs for such year, Landlord
shall promptly pay to Tenant, or credit against the next accruing payments to be
made by Tenant pursuant to this subsection 4.2.3, the difference; if the total
of such remittances is less than the Operating Costs for such year, Tenant shall
pay the difference to Landlord within twenty (20) days from the date Landlord
shall furnish to Tenant an itemized statement of the Operating Costs, prepared,
allocated and computed in accordance with generally accepted accounting
principles. Any reimbursement for Operating Costs due and payable by Tenant with
respect to periods of less than twelve (12) months shall be equitably prorated.

The term “Operating Costs” shall mean all costs and expenses incurred for the
operation, maintenance, repair, upkeep and exterior cleaning of the Property,
and the portion of such costs



--------------------------------------------------------------------------------

and expenses with regard to the common areas, facilities and amenities of the
Park which is equitably allocable to the Property, including, without
limitation, all costs of maintaining and repairing the Property and the Park
(including snow removal, landscaping and grounds maintenance, operation and
maintenance of parking lots, sidewalks, walking paths, access roads and
driveways, security, operation and repair of heating and air-conditioning
equipment, elevators, lighting and any other Building equipment or systems) and
of all repairs and replacements (other than repairs or replacements for which
Landlord has received full reimbursement from contractors, other tenants of the
Building or from others) necessary to keep the Property and the Park in good
working order, repair, appearance and condition; all costs, including material
and equipment costs, for cleaning the exterior of the Building (including
without limitation window cleaning of the Building); all costs of any reasonable
insurance carried by Landlord relating to the Property; all costs related to
provision of heat (including oil, electric, steam and/or gas), air-conditioning,
and water (including sewer charges) and other utilities to the Building
(exclusive of reimbursement to Landlord for any of same received as a result of
direct billing to any tenant of the Building); payments under all service
contracts relating to the foregoing; all compensation, fringe benefits, payroll
taxes and workmen’s compensation insurance premiums related thereto with respect
to any employees of Landlord or its affiliates engaged in security and
maintenance of the Property and the Park; attorneys’ fees and disbursements
(exclusive of any such fees and disbursements incurred in tax abatement
proceedings or the preparation of leases) and auditing and other professional
fees and expenses; and a management fee.

There shall not be included in such Operating Costs: (a) brokerage fees
(including rental fees) related to the operation of the Building; (b) interest
and depreciation charges incurred on the Property; (c) expenditures made by
Tenant with respect to (i) janitorial type cleaning, maintenance and upkeep of
the interior of the Premises (provided said janitorial and cleaning services are
not being provided by Landlord), and (ii) the provision of electricity to the
Premises; (d) the cost of any item for which Landlord is reimbursed by insurance
proceeds; (e) payments which exceed arms-length competitive market prices for
services rendered to the Premises paid to any person, firm or corporation
affiliated with Landlord to the extent that the payments for such services
exceed the competitive costs that would have been paid to parties unaffiliated
with Landlord; (f) costs incurred by Landlord due to a breach by Landlord of the
terms and conditions of this Lease but only to the extent such costs do not
arise from or are attributable to the acts or omissions of Tenant; (g) costs of
correcting defects in the original construction of the Premises; (h) costs
resulting from the gross negligence or willful misconduct of Landlord or
Landlord’s agents; (i) legal fees incurred in tenant disputes, including
litigation and arbitration, to the extent said fees are not related to the
operation and/or maintenance of the Building, and/or are not related to the
relationship (contractual or otherwise) which exists or may exist between
Landlord and Tenant; and (j) costs or expenses related to the removal, abatement
or remediation of hazardous materials in or about the Building and/or the
Property which is existing as of the date hereof, to the extent said costs or
expenses are not attributable to or arise from the acts or omission of Tenant or
Tenant’s agents, employees, invitees, servants or contractors (which costs and
expenses shall be paid for by Tenant).

If, during the term of this Lease, Landlord shall replace any capital items or
make any capital expenditures (collectively called “capital expenditures”) the
total amount of which is not properly included in Operating Costs for the
calendar year in which they were made, there shall nevertheless be included in
Operating Costs for each calendar year in which and after such capital
expenditure is made the annual charge-off of such capital expenditure. (Annual
charge-off shall be determined by (i) dividing the original cost of the capital
expenditure by the number of years of useful life thereof [The useful life shall
be reasonably determined by Landlord in accordance with generally accepted
accounting principles and practices in effect at the time of acquisition of the
capital item.]; and (ii) adding to such quotient an interest factor computed on
the unamortized balance of such capital expenditure based upon an interest rate
reasonably determined by Landlord as being the interest rate then being charged
for long-term mortgages by institutional lenders on like properties within the
locality in which the Building is located.) Provided, further, that if Landlord
reasonably concludes on the basis of engineering estimates that a particular
capital expenditure will effect savings in Operating Costs and that such annual
projected savings to Operating Costs will exceed the annual charge-off of
capital expenditure computed as aforesaid, then and in such events, if Landlord
shall make such capital expenditure, the annual charge-off shall be determined
by dividing the amount of such capital expenditure by the number of years over
which the projected amount of such savings shall fully amortize the cost of such
capital item or the amount of such capital expenditure; and by adding the
interest factor, as aforesaid.

If during any portion of any year for which Operating Costs are being computed,
the Building was not fully occupied by tenants or if not all of such tenants
were paying fixed rent or if Landlord was not supplying all tenants with the
services being supplied hereunder, the variable components of actual Operating
Costs incurred shall be reasonably extrapolated by Landlord to the estimated
Operating Costs that would have been incurred if the Building were fully
occupied by tenants and all such tenants were then paying fixed rent or if such
services were being supplied to all tenants, and such extrapolated amount shall,
for the purposes of this Section 4.2.3, be deemed to be the Operating Costs for
such year.



--------------------------------------------------------------------------------

Tenant and its representatives, at Tenant’s sole expense, shall have the right,
during customary business hours, to inspect at Landlord’s offices, Landlord’s
books and records relating to Operating Costs for the immediately preceding
calendar year. As a condition to performing any such inspection, Tenant and its
examiners shall be required to execute and deliver to Landlord an agreement, in
form reasonably acceptable to Landlord, agreeing to keep confidential any
information which Tenant and the examining party discovers in connection with
such examination, except for disclosures required by law, court order or
regulatory authorities, or to Tenant’s attorneys, accountants, auditors, or
potential purchasers of the Tenant company. If Tenant elects to exercise such
right, it must provide reasonable prior written notice to Landlord given no
later than one hundred and twenty (120) days following Tenant’s receipt of
Landlord’s Statement of Operating Costs for any calendar year and it must
complete any such inspection within 60 days of commencement. Landlord agrees to
reasonably cooperate with Tenant to enable Tenant to complete its inspection
within the time period specified in the preceding sentence. Tenant shall give
Landlord a complete copy of the results of its inspection. If it is determined
that Tenant is entitled to a refund, then such refund shall either be in cash or
applied as a credit to the next due installment of Rent, at the election of
Landlord. If it is determined Tenant has underpaid, then Tenant shall pay such
amount within thirty (30) days of Landlord’s invoice therefor. Tenant agrees to
use for such inspection a firm that is reasonably acceptable to Landlord and
that is not being paid on a contingency fee basis. If Tenant’s audit
demonstrates, to Landlord’s reasonable satisfaction, that Operating Costs were
overstated by more than five percent (5%), then Landlord shall reimburse Tenant
the reasonable cost of the audit (it being agreed that if Tenant’s audit does
not show such overstatement, Tenant shall reimburse Landlord for all reasonable
costs incurred by Landlord in connection with such audit).

 

  4.2.4  Insurance. Tenant shall, at its expense, as Additional Rent, take out
and maintain throughout the term the following insurance protecting Landlord:

 

  4.2.4.1 Commercial general liability insurance naming Landlord, Tenant, and
Landlord’s managing agent and any mortgagee of which Tenant has been given
notice as insureds or additional insureds and indemnifying the parties so named
against all claims and demands for death or any injury to person or damage to
property which may be claimed to have occurred on the Premises (or the Property,
insofar as used by customers, employees, servants or invitees of the Tenant), in
amounts which shall, at the beginning of the term, be at least equal to the
limits set forth in Section 1.1, and, which, from time to time during the term,
shall be for such higher limits, if any, as are customarily carried in the area
in which the Premises are located on property similar to the Premises and used
for similar purposes; and workmen’s compensation insurance with statutory limits
covering all of Tenant’s employees working on the Premises.

 

  4.2.4.2 Special Risk property insurance with the usual extended coverage
endorsements covering all Tenant’s furniture, furnishings, fixtures and
equipment, and business interruption insurance, with extra expense coverage.

 

  4.2.4.3 All such policies shall be obtained from responsible companies
qualified to do business and in good standing in Massachusetts, which companies
and the amount of insurance allocated thereto shall be subject to Landlord’s
approval. Tenant agrees to furnish Landlord with certificates evidencing all
such insurance prior to the beginning of the term hereof and evidencing renewal
thereof at least thirty (30) days prior to the expiration of any such policy.
Each such policy shall be non-cancelable with respect to the interest of
Landlord without at least ten (10) days’ prior written notice thereto. In the
event provision for any such insurance is to be by a blanket insurance policy,
the policy shall allocate a specific and sufficient amount of coverage to the
Premises.

 

  4.2.4.4 All insurance which is carried by either party with respect to the
Building, Premises or to furniture, furnishings, fixtures, or equipment therein
or alterations or improvements thereto, whether or not required, shall include
provisions which either designate the other party as one of the insured or deny
to the insurer acquisition by subrogation of rights of recovery against the
other party to the extent such rights have been waived by the insured party
prior to occurrence of loss or injury, insofar as, and to the extent that, such
provisions may be effective without making it impossible to obtain insurance
coverage from responsible companies qualified to do business in the state in
which the Premises are located (even though extra premium may result therefrom).
In the event that extra premium is payable by either party as a result of this
provision, the other party shall reimburse the party paying such premium the
amount of such extra premium. If at the request of one party, this
non-subrogation provision is waived, then the obligation of reimbursement shall
cease for such period of time as such waiver shall be effective, but nothing
contained in this subsection shall derogate from or otherwise affect releases
elsewhere herein contained of either party for claims. Each party shall be
entitled to have certificates of any policies containing such provisions. Each
party hereby waives all rights of recovery against the other for loss or injury
against which the waiving party is protected by insurance containing said
provisions, reserving, however, any rights with respect to any excess of loss or
injury over the amount recovered by such insurance. Tenant shall not acquire as
insured under any insurance carried on the Premises any right to participate in
the adjustment of loss or to receive insurance proceeds and agrees upon request
promptly to endorse and deliver to Landlord any checks or other instruments in
payment of loss in which Tenant is named as payee.



--------------------------------------------------------------------------------

  4.2.5  Utilities. Tenant shall pay all charges made by public authority or
utility for the cost of gas and electricity furnished or consumed on the
Premises, all charges for any utilities supplied by Landlord pursuant to
Subsections 5.1.1 and 5.1.3 which are separately metered, and all charges for
telephone and other utilities or services not supplied by Landlord pursuant to
Subsections 5.1.1 and 5.1.3, whether designated as a charge, tax, assessment,
fee or otherwise, all such charges to be paid as the same from time to time
become due. Except as otherwise provided in Article 5, it is understood and
agreed that Tenant shall make its own arrangements for the installation or
provision of all such utilities and that Landlord shall be under no obligation
to furnish any utilities to the Premises and shall not be liable for any
interruption or failure in the supply of any such utilities to the Premises.

 

4.3 Late Payment of Rent. If any installment of rent is paid after the date the
same was due, and if on a prior occasion in the twelve (12) month period prior
to the date such installment was due an installment of rent was paid after the
same was due, then Tenant shall pay Landlord a late payment fee equal to five
(5%) percent of the overdue payment.

 

4.4 Security and Restoration Deposit. Currently, Landlord is in possession of a
Security and Restoration Deposit in the amount of $100,000.00 under the 63
Second Ave Lease. Pursuant to an amendment to the 63 Second Ave Lease being
executed concurrently herewith, the parties agree that Landlord shall transfer
$50,000.00 of the Security and Restoration Deposit currently being held under
the 63 Second Ave Lease for Tenant’s account under this Lease, such that said
amount shall be the Security and Restoration Deposit required under Section 1.1
of this Lease. Said deposit shall be held by Landlord as security for the
faithful performance by Tenant of all the terms of this Lease by said Tenant to
be observed and performed. The security deposit shall not be mortgaged,
assigned, transferred or encumbered by Tenant without the written consent of
Landlord and any such act on the part of Tenant shall be without force and
effect and shall not be binding upon Landlord.

If the Fixed Rent or Additional Rent or any other sum payable hereunder shall be
overdue and unpaid or should Landlord make payments on behalf of the Tenant, or
Tenant shall fail to perform any of the terms of this Lease, then Landlord may,
at its option and without prejudice to any other remedy which Landlord may have
on account thereof, appropriate and apply said entire deposit or so much thereof
as may be necessary to compensate Landlord toward the payment of Fixed Rent,
Additional Rent or other sums or loss or damage sustained by Landlord due to
such breach on the part of Tenant; and Tenant shall forthwith upon demand
restore said security to the original sum deposited. Within forty-five (45) days
following Tenant’s yield-up of the Premises in accordance with the terms hereof,
Landlord shall refund to Tenant said deposit, or so much thereof as may remain
after application toward any satisfaction of any obligation of Tenant.

In the event of bankruptcy or other creditor-debtor proceedings against Tenant,
all securities shall be deemed to be applied first to the payment of rent and
other charges due Landlord for all periods prior to the filing of such
proceedings.

ARTICLE 5

Landlord’s Covenants

 

5.1 Affirmative Covenants. Landlord covenants with Tenant:

 

  5.1.1   Heat and Air-Conditioning. To furnish to the Premises heat,
ventilation and air-conditioning (“HVAC”), reserving the right, at any time, to
change energy or heat sources, sufficient to maintain the Premises at
comfortable temperatures (subject to all federal, state, and local regulations
relating to the provision of heat), during such hours of the day and days of the
year as Tenant determines. The electricity and gas required for the HVAC for the
Premises shall be as provided for, below. Tenant shall have direct control over
the HVAC system serving the Premises.

 

  5.1.2  Electricity and Gas. To furnish to the Premises, separately metered and
at the direct expense of Tenant as hereinabove provided, reasonable electricity
as specified in Exhibit C for Tenant’s Permitted Uses. To furnish gas for use
the HVAC system, which, prior to the Expansion Date, be billed to Tenant as part
of Operating Costs, and from and after the Expansion Date shall be separately
metered and at Tenant’s direct expense.

 

  5.1.3  Water. To furnish water for ordinary cleaning, lavatory and toilet
facilities, and otherwise as shown in the plans for Landlord’s Work.

 

  5.1.4  Fire Alarm. To maintain fire alarm and sprinkler systems within the
Building.

 

  5.1.5  Repairs. Except as otherwise expressly provided herein, to make such
repairs and replacements to the roof, exterior walls, floor slabs and other
structural components of the Building, and to the common areas, facilities and
plumbing, electrical, heating, ventilating and air-conditioning systems of the
Building as may be necessary to keep them in good repair and condition
(exclusive of equipment installed by Tenant and except for those repairs
required to be made by Tenant pursuant to Section 6.1.3 hereof and repairs or
replacements occasioned by any act or negligence of Tenant, its servants,
agents, customers, contractors, employees, invitees, or licensees).



--------------------------------------------------------------------------------

5.2 Interruption. Landlord shall be under no responsibility or liability for
failure or interruption of any of the above-described services, repairs or
replacements caused by breakage and accidents beyond the control of Landlord,
strikes, repairs beyond the control of Landlord, inability to obtain supplies,
labor or materials, or for any other causes beyond the control of the Landlord,
and in no event for any indirect or consequential damages to Tenant; and failure
or omission on the part of the Landlord to furnish any of same for any of the
reasons set forth in this paragraph shall not be construed as an eviction of
Tenant, actual or constructive, nor entitle Tenant to an abatement of rent, nor
render the Landlord liable in damages, nor release Tenant from prompt
fulfillment of any of its covenants under this Lease. Notwithstanding the
foregoing, if Landlord fails to provide any service that it is required to
provide above so that Tenant’s ability to conduct business at the Premises is
materially adversely affected for a period of five (5) consecutive business days
after written notice thereof from Tenant to Landlord, then, provided that such
failure or Landlord’s inability to cure such condition is not (i) due to a cause
beyond Landlord’s reasonable control and/or (ii) generally affecting other
buildings in the vicinity of the Premises (such as a neighborhood power outage
or a water main break) or a fire or other casualty or taking (which shall be
governed by Article 7 below) or the fault or negligence of Tenant or any of its
agents, employees or contractors, then as Tenant’s sole remedy the Fixed Rent
and Additional Rent shall be equitably abated based upon the impact thereof on
Tenant’s ability to conduct business in the Premises until such service(s) is
restored to their level prior to the interruption.

 

5.3 Intentionally Deleted.

 

5.4 Access. Tenant shall have access to the Premises at all times.

 

5.5 Landlord’s Insurance. Landlord shall take out and maintain throughout the
term (i) all-risk casualty insurance in an amount equal to 100% of the
replacement cost of the Building, including Landlord’s Work, but specifically
excluding any other improvements installed by Tenant during the term, and
(ii) comprehensive general liability insurance with respect to the Property in
commercially reasonable amounts. Landlord shall not be required to carry
insurance of any kind on any improvements in the Premises other than Landlord’s
Work.

 

5.6 Condition of Premises. As of the date of this Lease, Landlord represents and
warrants that (i) the Building is in compliance with the applicable local
building code but makes no representation or warranty as to whether the Building
is in compliance with the Americans With Disabilities Act; and (ii) the heating,
ventilation and air conditioning system and other mechanical systems serving the
Building will be in serviceable working order as of the Commencement Date.

 

5.7 Landlord’s Indemnification. Landlord shall indemnify, defend and save Tenant
harmless from and against all claims brought by, liability imposed by, or loss
or damage arising from the actions of (including the cost of any cleanup or
remediation) a governmental authority having jurisdiction over the Property
and/or the Park caused by a release or threat of release of Hazardous Materials
(as defined in Section 11.1 below) from or at the Property and/or the Park prior
to the Commencement Date or, if after the Commencement Date, to the extent
caused by Landlord’s use, handling, holding, transporting, storage or disposal
of Hazardous Materials including, without limitation, liability under any
federal, state or local laws, requirements and regulations; provided, however,
that this indemnity shall not apply to the extent such claim, liability, loss
and/or damage is attributable or pertains to the following: (i) in the event
(but only in the event) Tenant uses, stores, handles, holds, transports or
disposes at, on or under the Property the Hazardous Materials which are the
subject of such claim, liability, loss and/or damage, unless Tenant provides
evidence reasonably satisfactory to Landlord that the Hazardous Materials which
are the subject of such claim, liability, loss and/or damage are not caused by
or attributable in whole or in part to Tenant, (ii) in the event Tenant or its
agents, employees or contractors causes or contributes to the release or threat
of release of Hazardous Materials, or (iii) to any claim brought or liability
imposed under any law, regulation or ordinance, or common law, arising out of
any personal injury or damage suffered or alleged to have been suffered by
Tenant’s employees, agents, invitees or contractors. The provisions of this
Section 5.7 shall survive the expiration or earlier termination of this Lease.

 

5.8 Adjacent Uses. Landlord shall not knowingly lease the vacant space in the
Building adjacent to the Premises leased by Tenant during the period of time
from the Commencement Date through the day prior to the Expansion Date to
another tenant who actively uses and stores Hazardous Materials as a primary
component of such tenant’s business operation, excluding, however, Hazardous
Materials used or stored in connection with general office purposes (for
example, and by way of example only, customary office and cleaning supplies, or
the toner and other fluids in a printing or facsimile machine).

ARTICLE 6

Tenant’s Additional Covenants

 

6.1 Affirmative Covenants. Tenant covenants at all times during the term and for
such further time (prior or subsequent thereto) as Tenant occupies the Premises
or any part thereof:

 

  6.1.1   Perform Obligations. To perform promptly all of the obligations of
Tenant set forth in this Lease; and to pay when due the Fixed Rent and
Additional Rent and all charges, rates and other sums which by the terms of this
Lease are to be paid by Tenant.



--------------------------------------------------------------------------------

  6.1.2  Use. To use the Premises only for the Permitted Uses, and from time to
time to procure all licenses and permits necessary therefor, at Tenant’s sole
expense. Notwithstanding the foregoing, Landlord shall be responsible for
obtaining the initial Certificate of Occupancy in connection with Landlord’s
Work. With respect to any licenses or permits relating to or affecting the
Property for which Tenant may apply, pursuant to this subsection 6.1.2 or any
other provision hereof, Tenant shall furnish Landlord copies of applications
therefor on or before their submission to the governmental authority.

 

  6.1.3  Repair and Maintenance. To maintain the Premises in neat order and
condition and to perform all routine and ordinary repairs to the Premises and to
any plumbing, heating, electrical, ventilating and air-conditioning systems
located within the Premises and installed by Tenant such as are necessary to
keep them in good working order, appearance and condition, as the case may
require, reasonable use and wear thereof and damage by fire or by unavoidable
casualty only excepted; to keep all glass in windows and doors of the Premises
(except glass in the exterior walls of the Building) whole and in good condition
with glass of the same quality as that injured or broken; and to make as and
when needed as a result of misuse by, or neglect or improper conduct of Tenant
or Tenant’s servants, employees, agents, invitees or licensees or otherwise, all
repairs necessary, which repairs and replacements shall be in quality and class
equal to the original work. (Landlord, upon default of Tenant hereunder and upon
prior notice to Tenant, may elect, at the expense of Tenant, to perform all such
cleaning and maintenance and to make any such repairs or to repair any damage or
injury to the Building or the Premises caused by moving property of Tenant in or
out of the Building, or by installation or removal of furniture or other
property, or by misuse by, or neglect, or improper conduct of, Tenant or
Tenant’s servants, employees, agents, contractors, customers, patrons, invitees,
or licensees.)

 

  6.1.4  Compliance with Law. To make all repairs, alterations, additions or
replacements to the Premises required by any law or ordinance or any order or
regulation of any public authority; to keep the Premises equipped with all
safety appliances so required; and to comply with the orders and regulations of
all governmental authorities with respect to zoning, building, fire, health and
other codes, regulations, ordinances or laws applicable to the Premises, except
that Tenant may defer compliance so long as the validity of any such law,
ordinance, order or regulations shall be contested by Tenant in good faith and
by appropriate legal proceedings, if Tenant first gives Landlord appropriate
assurance or security against any loss, cost or expense on account thereof.

 

  6.1.5  Indemnification. To save harmless, exonerate and indemnify Landlord,
its agents (including, without limitation, Landlord’s managing agent) and
employees (such agents and employees being referred to collectively as the
“Landlord Related Parties”) from and against any and all claims, liabilities or
penalties asserted by or on behalf of any person, firm, corporation or public
authority on account of injury, death, damage or loss to person or property in
or upon the Premises and the Property to the extent arising out of the use or
occupancy of the Premises by Tenant or by any person claiming by, through or
under Tenant (including, without limitation, all patrons, employees and
customers of Tenant), or arising out of any delivery to or service supplied to
the Premises requested by or on account of Tenant, or on account of or based
upon anything whatsoever done on the Premises, except to the extent the same was
caused by the gross negligence, fault or misconduct of Landlord or the Landlord
Related Parties. In respect of all of the foregoing, Tenant shall indemnify
Landlord and the Landlord Related Parties from and against all costs, expenses
(including reasonable attorneys’ fees), and liabilities incurred in or in
connection with any such claim, action or proceeding brought thereon; and, in
case of any action or proceeding brought against Landlord or the Landlord
Related Parties by reason of any such claim, Tenant, upon notice from Landlord
and at Tenant’s expense, shall resist or defend such action or proceeding and
employ counsel therefor reasonably satisfactory to Landlord. Landlord shall not
settle any such claim without first consulting with Tenant and obtaining the
consent of Tenant, which consent shall not be unreasonably withheld, conditioned
or delayed.

 

  6.1.6  Landlord’s Right to Enter. Upon reasonable prior notice from Landlord
(except in emergencies), to permit Landlord and its agents to enter into and
examine the Premises at reasonable times and to show the Premises (other than to
prospective tenants, except as otherwise set forth in this Section 6.1.6), and
to make repairs to the Premises, and, during the last six (6) months prior to
the expiration of this Lease, to show the Premises to prospective tenants and to
keep affixed in suitable places notices of availability of the Premises.
Landlord shall use reasonable efforts to perform such showings during normal
business hours.

 

  6.1.7  Personal Property at Tenant’s Risk. All of the furnishings, fixtures,
equipment, effects and property of every kind, nature and description of Tenant
and of all persons claiming by, through or under Tenant which, during the
continuance of this Lease or any occupancy of the Premises by Tenant or anyone
claiming under Tenant, may be on the Premises, shall be at the sole risk and
hazard of Tenant and if the whole or any part thereof shall be destroyed or
damaged by fire, water or otherwise, or by the leakage or bursting of water
pipes, steam pipes, or other pipes, by theft or from any other cause, no part of
said loss or damage is to be charged to or to be borne by Landlord, except that
Landlord shall in no event be indemnified or held harmless or exonerated from
any liability to Tenant or to any other person, for any injury, loss, damage or
liability to the extent prohibited by law.



--------------------------------------------------------------------------------

  6.1.8  Payment of Landlord’s Cost of Enforcement. To pay on demand Landlord’s
expenses, including reasonable attorneys’ fees, incurred in enforcing any
obligation of Tenant under this Lease or in curing any default by Tenant under
this Lease as provided in Section 8.4.

 

  6.1.9  Yield Up. At the expiration of the term or earlier termination of this
Lease: to surrender all keys to the Premises; to remove all of its trade
fixtures and personal property in the Premises; to deliver to Landlord stamped
architectural plans showing the Premises at yield up (which may be the initial
plans if Tenant has made no installations after the Commencement Date); to
remove such installations made by it as Landlord may request (including computer
and telecommunications wiring and cabling, it being understood that if Tenant
leaves such wiring and cabling in a useable condition, Landlord, although having
the right to request removal thereof, is less likely to so request) and all
Tenant’s signs wherever located; to repair all damage caused by such removal and
to yield up the Premises (including all installations and improvements made by
Tenant except for trade fixtures and such of said installations or improvements
as Landlord shall request Tenant to remove), broom-clean and in the same good
order and repair in which Tenant is obliged to keep and maintain the Premises by
the provisions of this Lease, loss by fire or other casualty excepted. Any
property not so removed shall be deemed abandoned and, if Landlord so elects,
deemed to be Landlord’s property, and may be retained or removed and disposed of
by Landlord in such manner as Landlord shall determine and Tenant shall pay
Landlord the entire cost and expense incurred by it in effecting such removal
and disposition and in making any incidental repairs and replacements to the
Premises and for use and occupancy during the period after the expiration of the
term and prior to its performance of its obligations under this subsection
6.1.9. Tenant shall further indemnify Landlord against all loss, cost and damage
resulting from Tenant’s failure and delay in surrendering the Premises as above
provided. Tenant shall not be required to remove any of Landlord’s Work, but
Tenant may, at its option and with at least thirty (30) days prior notice to
Landlord, remove any of the fixtures, property or equipment that are a part of
the TIW provided that, following such removal, Tenant repairs all damage caused
by removal and the portion of the Premises from which such item was removed is
left in a fully functional condition.

If the Tenant remains in the Premises beyond the expiration or earlier
termination of this Lease, such holding over shall be without right and shall
not be deemed to create any tenancy, but the Tenant shall be a tenant at
sufferance only at a daily rate of rent equal to two (2) times the rent and
other charges in effect under this Lease as of the day prior to the date of
expiration of this Lease.

 

  6.1.10  Rules and Regulations. To comply with the Rules and Regulations set
forth in Exhibit E, and with all reasonable Rules and Regulations of general
applicability to all tenants of the Building hereafter made by Landlord, of
which Tenant has been given notice; Landlord shall not be liable to Tenant for
the failure of other tenants of the Building to conform to such Rules and
Regulations.

 

  6.1.11  Estoppel Certificate. Upon not less than ten (10) business days’ prior
written request by Landlord, to execute, acknowledge and deliver to Landlord a
statement in writing, which may be in the form attached hereto as Exhibit F or
in another form reasonably similar thereto, or such other form as Landlord may
provide from time to time, certifying, to the extent true and accurate, all or
any of the following: (i) that this Lease is unmodified and in full force and
effect, (ii) whether the term has commenced and Fixed Rent and Additional Rent
have become payable hereunder and, if so, the dates to which they have been
paid, (iii) whether or not Landlord is in default in performance of any of the
terms of this Lease, (iv) whether Tenant has accepted possession of the
Premises, (v) whether Tenant has made any claim against Landlord under this
Lease and, if so, the nature thereof and the dollar amount, if any, of such
claim, (vi) whether there exist any offsets or defenses against enforcement of
any of the terms of this Lease upon the part of Tenant to be performed, and
(vii) such further information with respect to the Lease or the Premises as
Landlord may reasonably request. Any such statement delivered pursuant to this
subsection 6.1.11 may be relied upon by any prospective purchaser or mortgagee
of the Premises, or any prospective assignee of such mortgage. Tenant shall also
deliver to Landlord such financial information as may be reasonably required by
Landlord to be provided to any mortgagee or prospective purchaser of the
Premises, provided such mortgagee or prospective purchaser first executes a
non-disclosure agreement with Tenant reasonably acceptable to Tenant.

 

  6.1.12  Landlord’s Expenses Re Consents. To reimburse Landlord promptly on
demand for all reasonable legal expenses incurred by Landlord in connection with
all requests by Tenant for consent or approval hereunder. The foregoing shall
not apply to consents sought from Landlord in connection with Landlord’s Work.

 

6.2 Negative Covenants. Tenant covenants at all times during the term and such
further time (prior or subsequent thereto) as Tenant occupies the Premises or
any part thereof:

 

  6.2.1 

Assignment and Subletting. Not to assign, transfer, mortgage or pledge this
Lease or to sublease (which term shall be deemed to include the granting of
concessions and licenses and the like) all or any part of the Premises or suffer
or permit this Lease or the leasehold estate hereby created or any other rights
arising under this Lease to be assigned, transferred or encumbered, in whole or
in part, whether voluntarily, involuntarily or by operation of law, or permit
the occupancy of the Premises by anyone other than Tenant without the prior
written consent of Landlord. In the event Tenant desires to assign this Lease or
sublet any portion or all of the Premises, Tenant shall notify Landlord in
writing of Tenant’s intent to so assign this Lease or sublet the Premises and
the



--------------------------------------------------------------------------------

 

proposed effective date of such subletting or assignment, and shall request in
such notification that Landlord consent thereto. Landlord may terminate this
Lease in the case of a proposed assignment, or suspend this Lease pro tanto for
the period and with respect to the space involved in the case of a proposed
subletting, by giving written notice of termination or suspension to Tenant,
with such termination or suspension to be effective as of the effective date of
such assignment or subletting. If Landlord does not so terminate or suspend,
Landlord’s consent shall not be unreasonably withheld, conditioned or delayed to
an assignment or to a subletting, provided that the following conditions are
met:

 

  (i) the assignee or subtenant shall use the Premises only for the Permitted
Uses;

 

  (ii) the proposed assignee or subtenant has a net worth and creditworthiness
reasonably acceptable to Landlord; and

 

  (iii) the proposed assignee or subtenant is not then a tenant in the Building
or the Park, or an entity with which Landlord is negotiating or has negotiated
within the preceding six months regarding the possibility of leasing space in
the Building or the Park.

Tenant shall furnish Landlord with any information reasonably requested by
Landlord to enable Landlord to determine whether the proposed assignment or
subletting complies with the foregoing requirements, including without
limitation, financial statements relating to the proposed assignee or subtenant.

Tenant shall, as Additional Rent, reimburse Landlord promptly for Landlord’s
reasonable legal expenses incurred in connection with any request by Tenant for
such consent. If Landlord consents thereto, no such subletting or assignment
shall in any way impair the continuing primary liability of Tenant hereunder,
and no consent to any subletting or assignment in a particular instance shall be
deemed to be a waiver of the obligation to obtain the Landlord’s written
approval in the case of any other subletting or assignment.

If for any assignment or sublease consented to by Landlord hereunder Tenant
receives rent or other consideration, either initially or over the term of the
assignment or sublease, in excess of the rent called for hereunder, or in case
of sublease of part, in excess of such rent fairly allocable to the part, after
appropriate adjustments to assure that all other payments called for hereunder
are appropriately taken into account and after deduction for reasonable
marketing expenses of Tenant in connection with the assignment or sublease, to
pay to Landlord as additional rent fifty (50%) percent of the excess of each
such payment of rent or other consideration received by Tenant promptly after
its receipt.

If at any time during the term of this Lease, there is a name change,
reformation or reorganization of the Tenant entity, Tenant shall so notify
Landlord and deliver evidence reasonably satisfactory to Landlord documenting
such name change, reformation or reorganization.

Notwithstanding the foregoing provisions of Subsection 6.2.1, Tenant may assign
this Lease or sublet the Premises or any portion thereof, without Landlord’s
consent, to any corporation which controls or is controlled by Tenant, or to any
corporation into which or with which Tenant is merged or consolidated, or to any
corporation which purchases all or substantially all of the assets of Tenant’s
business, or to any corporation resulting from another form of corporate
reorganization, provided that (a) the assignee or sublessee agrees to assume and
perform, in full, the obligations of Tenant under this Lease by written
instrument reasonably satisfactory to Landlord (which instrument shall be
delivered to Landlord fifteen (15) days prior to the effective date of any such
transaction), (b) Tenant remains fully and primarily liable under this Lease,
(c) the use of the Premises remains unchanged, and (d) the successor to Tenant
will have on the effective date of the assignment or sublease a net worth at
least equal to or greater than the net worth that Tenant had immediately prior
to the merger, consolidation, acquisition, transfer or transaction permitted
herein, and provided further that proof satisfactory to Landlord of such net
worth shall have been delivered to Landlord at least fifteen (15) days prior to
the effective date of any such transaction.

 

  6.2.2  Nuisance. Not to injure, deface or otherwise harm the Premises; nor
commit any nuisance; nor permit in the Premises any vending machine (except such
as is used for the sale of merchandise to employees of Tenant) or inflammable
fluids or chemicals (except such as are customarily used in connection with
standard office equipment); nor permit any cooking to such extent as requires
special exhaust venting; nor permit the emission of any objectionable noise or
odor; nor make, allow or suffer any waste; nor make any use of the Premises
which is improper, offensive or contrary to any law or ordinance or which will
invalidate any of Landlord’s insurance; nor conduct any auction, fire, “going
out of business” or bankruptcy sales.

 

  6.2.3  Intentionally Deleted.

 

  6.2.4  Floor Load; Heavy Equipment. Not to place a load upon any floor of the
Premises exceeding the floor load per square foot area which such floor was
designed to carry and which is allowed by law. Business machines and mechanical
equipment which cause vibration or noise shall be placed and maintained by
Tenant at Tenant’s expense in settings sufficient to absorb and prevent
vibration, noise and annoyance.



--------------------------------------------------------------------------------

  6.2.5  Installation, Alterations or Additions. Not to make any installations,
alterations or additions in, to or on the Premises nor to permit the making of
any holes in the walls, partitions, ceilings or floors nor the installation or
modification of any locks or security devices without on each occasion obtaining
the prior written consent of Landlord, and then only pursuant to plans and
specifications approved by Landlord in advance in each instance. Notwithstanding
the foregoing, Tenant may, without the prior consent of Landlord, (a) paint and
carpet the Premises and (b) make such other nonstructural, interior
installations or alterations not exceeding $5,000.00 in cost in the aggregate
during any lease year, providing the same do not reduce the value of the
Property or impair the structural integrity of the Building or the systems,
mechanical or otherwise, serving the same, or involve penetrations of the
ceiling grid (or removal of the same), roof or exterior walls, and further
provided that Tenant shall furnish Landlord with as built plans upon completion
of such work. Tenant shall pay promptly when due the entire cost of any work to
the Premises undertaken by Tenant so that the Premises shall at all times be
free of liens for labor and materials, and at Landlord’s request Tenant shall
furnish to Landlord a bond or other security acceptable to Landlord assuring
that any work commenced by Tenant will be completed in accordance with the plans
and specifications theretofore approved by Landlord and assuring that the
Premises will remain free of any mechanics’ lien or other encumbrance arising
out of such work. In any event, Tenant shall forthwith bond against or discharge
any mechanics’ liens or other encumbrances that may arise out of such work.
Tenant shall procure all necessary licenses and permits at Tenant’s sole expense
before undertaking such work. All such work shall be done in a good and
workmanlike manner employing materials of good quality and so as to conform with
all applicable zoning, building, fire, health and other codes, regulations,
ordinances and laws. Tenant shall save Landlord harmless and indemnified from
all injury, loss, claims or damage to any person or property occasioned by or
growing out of such work.

Not to grant a security interest in, or to lease, any personal property or
equipment being installed in the Premises, including, without limitation,
demountable partitions (the “Collateral”) without first obtaining an agreement
for the benefit of Landlord in the form attached hereto as Exhibit G, from the
secured party or lessor (“Secured Party”) that stipulates in the event either
the Lease is terminated or Tenant defaults in its obligations to Secured Party,
then (i) Secured Party will remove the Collateral within ten (10) business days
after notice from Landlord of the expiration or earlier termination of this
Lease, or within ten (10) business days after Secured Party notifies Landlord
that Secured Party has the right to remove the Collateral on account of Tenant’s
default in its obligations to Secured Party, (ii) Secured Party will restore the
area affected by such removal, and (iii) that a failure to so remove the
Collateral will subject such property to the provisions of subsection 6.1.9 of
the Lease.

 

  6.2.6  Abandonment. Not to abandon the Premises during the term.

 

  6.2.7  Signs. Not without Landlord’s prior written approval to paint or place
any signs or place any curtains, blinds, shades, awnings, aerials, or the like,
visible from outside the Premises. Notwithstanding the foregoing, Tenant shall
be permitted to place an identification sign on the Building at Tenant’s
expense, in conformance with Northwest Park’s sign policy and all applicable
laws, ordinances and regulations and subject to Landlord’s prior approval (which
shall not be unreasonably withheld or delayed). Such sign shall be maintained in
good repair by Tenant at Tenant’s expense.

 

  6.2.8  Parking and Storage. Not to permit any storage of materials outside of
the Premises; nor to permit the use of the parking areas for either temporary or
permanent storage of trucks; nor permit the use of the Premises for any use for
which heavy trucking would be customary.

ARTICLE 7

Casualty or Taking

 

7.1 Termination. In the event that (a) the Premises or the Building, or any
material part thereof, shall be taken by any public authority or for any public
use, or (b) the Premises shall be destroyed or damaged by fire or casualty, or
by the action of any public authority to the extent of more than 25% of the
rentable floor area of the Premises, then this Lease may be terminated at the
election of Landlord. Such election, which may be made notwithstanding the fact
that Landlord’s entire interest may have been divested, shall be made by the
giving of notice by Landlord to Tenant within sixty (60) days after the date of
the taking or casualty. In the event that the Premises, in whole or in part, are
destroyed or damaged by fire or casualty, or by the action of public authority,
and, in the reasonable opinion of an independent architect or engineer selected
by Landlord, cannot be repaired or restored within one hundred eighty (180) days
from the date of the fire or casualty, then this Lease may be terminated at the
election of Landlord or Tenant, which election shall be made by the giving of
notice to the other party within thirty (30) days after the date the opinion of
the architect or engineer is made available to the parties. Notwithstanding the
foregoing, in the event all or a material part of the Premises is taken by any
public authority for any public use, Tenant shall have the right to terminate
this Lease by giving notice to Landlord and the Lease shall terminate as of the
date of vesting of title in the condemning authority.



--------------------------------------------------------------------------------

7.2 Restoration. If Landlord or Tenant does not elect to so terminate, this
Lease shall continue in force and a just proportion of the rent reserved,
according to the nature and extent of the damages sustained by the Premises,
shall be suspended or abated until the Premises, or what may remain thereof,
shall be put by Landlord in proper condition for use, which Landlord covenants
to do with reasonable diligence to the extent permitted by the net proceeds of
insurance recovered or damages awarded for such taking, destruction or damage
and subject to zoning and building laws or ordinances then in existence. “Net
proceeds of insurance recovered or damages awarded” refers to the gross amount
of such insurance or damages less the reasonable expenses of Landlord incurred
in connection with the collection of the same, including without limitation,
fees and expenses for legal and appraisal services. If Landlord shall not have
restored the Premises within one hundred eighty (180) days from the taking or
casualty, Tenant shall have the right to terminate this Lease by giving notice
of such termination to Landlord, effective at the expiration of thirty (30) days
from the giving of such notice; provided however, that such termination will be
rendered ineffective if, prior to the expiration of said 30-day period, Landlord
shall have completed such restoration.

 

7.3 Award. Irrespective of the form in which recovery may be had by law, all
rights to damages or compensation shall belong to Landlord in all cases, except
for Tenant’s insurance proceeds allocable to personal property and business loss
and, in the case of a taking by a public authority, awards made to Tenant for
its personal property, fixtures and moving expenses. Except for such awards,
Tenant hereby grants to Landlord all of Tenant’s rights to such damages and
covenants to deliver such further assignments thereof as Landlord may from time
to time request.

 

7.4 Disbursement of Insurance Proceeds. That parties agree that Tenant’s
property insurance on any improvements in the Premises installed by or on behalf
of Tenant (other than Landlord’s Work, which shall be insured by Landlord) shall
be adjusted and disbursed in accordance with this subsection 7.4. If a fire or
other casualty occurs and this Lease is not terminated as a result thereof, the
Tenant’s insurance shall be adjusted by Tenant and the proceeds thereof shall be
paid to Landlord to fund the Landlord’s restoration work. If the Lease is
terminated as a result of a fire or other casualty, then Tenant’s insurance
shall be adjusted and the proceeds thereof shall be paid to Tenant, provided,
however, that Tenant agrees to pay Landlord for Landlord’s share of the
insurance proceeds attributable to the improvements in the Premises installed by
or on behalf of Tenant not yet paid for by Tenant at the time of such fire or
casualty.

ARTICLE 8

Defaults

 

8.1 Events of Default. (a) If Tenant shall default in the performance of any of
its obligations to pay the Fixed Rent, Additional Rent or any other sum due
Landlord hereunder and if such default shall continue for ten (10) days after
written notice from Landlord designating such default or if within thirty
(30) days after written notice from Landlord to Tenant specifying any other
default or defaults Tenant has not commenced diligently to correct the default
or defaults so specified or has not thereafter diligently pursued such
correction to completion, or (b) if any assignment shall be made by Tenant or
any guarantor of Tenant for the benefit of creditors, or (c) if Tenant’s
leasehold interest shall be taken on execution, or (d) if a lien or other
involuntary encumbrance is filed against Tenant’s leasehold interest or Tenant’s
other property, including said leasehold interest, and is not discharged within
ten (10) days thereafter, or (e) if a petition is filed by Tenant or any
guarantor of Tenant for liquidation, or for reorganization or an arrangement
under any provision of any bankruptcy law or code as then in force and effect,
or (f) if an involuntary petition under any of the provisions of any bankruptcy
law or code is filed against Tenant or any guarantor of Tenant and such
involuntary petition is not dismissed within thirty (30) days thereafter, or
(g) if Tenant is in default of the 63 Second Ave Lease beyond applicable notice
and cure periods, then, and in any of such cases, Landlord and the agents and
servants of Landlord lawfully may, in addition to and not in derogation of any
remedies for any preceding breach of covenant, immediately or at any time
thereafter without demand or notice enter into and upon the Premises or any part
thereof in the name of the whole or mail a notice of termination addressed to
Tenant, and repossess the same as of landlord’s former estate and expel Tenant
and those claiming through or under Tenant and remove its and their effects
without being deemed guilty of any manner of trespass and without prejudice to
any remedies which might otherwise be used for arrears of rent or prior breach
of covenants, and upon such entry or mailing as aforesaid this Lease shall
terminate, Tenant hereby waiving all statutory rights to the Premises (including
without limitation rights of redemption, if any, to the extent such rights may
be lawfully waived) and Landlord, without notice to Tenant, may store Tenant’s
effects, and those of any person claiming through or under Tenant, at the
expense and risk of Tenant, and, if Landlord so elects, may sell such effects at
public auction or private sale and apply the net proceeds to the payment of all
sums due to Landlord from Tenant, if any, and pay over the balance, if any, to
Tenant. Landlord shall use reasonable efforts to provide Tenant with thirty
(30) days prior notice of any such auction or sale.

 

8.2

Remedies. In the event that this Lease is terminated under any of the provisions
contained in Section 8.1 or shall be otherwise terminated for breach of any
obligation of Tenant, Tenant covenants to pay forthwith to Landlord, as
compensation, the excess of the total rent reserved for the residue of the term
over the rental value of the Premises for said residue of the term. In
calculating the rent reserved there shall be included, in addition to the Fixed
Rent and Additional Rent, the value of all other considerations agreed to be
paid or performed by Tenant for said residue. Tenant further covenants as
additional and cumulative obligations after any such termination, to pay
punctually to Landlord all the sums and to perform all the obligations which
Tenant covenants in this Lease to pay and to perform in the same manner and to
the same extent and at the same time as if this Lease had not been terminated.
In calculating the amounts to be paid by Tenant pursuant to the next preceding
sentence Tenant shall be credited with any amount paid to Landlord as
compensation as in this Section 8.2 provided and also with the net proceeds of
any rent obtained by Landlord by reletting the Premises, after deducting all
Landlord’s expense in connection with such reletting,



--------------------------------------------------------------------------------

 

including, without limitation, all repossession costs, brokerage commissions,
fees for legal services and expenses of preparing the Premises for such
reletting, it being agreed by Tenant that Landlord may (i) relet the Premises or
any part or parts thereof, for a term or terms which may at Landlord’s option be
equal to or less than or exceed the period which would otherwise have
constituted the balance of the term and may grant such concessions and free rent
as Landlord in its sole judgment considers advisable or necessary to relet the
same and (ii) make such alterations, repairs and decorations in the Premises as
Landlord in its sole judgment considers advisable or necessary to relet the
same, and no action of Landlord in accordance with the foregoing or failure to
relet or to collect rent under reletting shall operate or be construed to
release or reduce Tenant’s liability as aforesaid.

Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater than, equal to, or less than the amount of the loss or damages referred
to above.

 

8.3 Remedies Cumulative. Any and all rights and remedies which Landlord may have
under this Lease, and at law and equity, shall be cumulative and shall not be
deemed inconsistent with each other, and any two or more of all such rights and
remedies may be exercised at the same time insofar as permitted by law.

 

8.4 Landlord’s Right to Cure Defaults. Landlord may, but shall not be obligated
to, cure, at any time, without notice, any default by Tenant under this Lease;
and whenever Landlord so elects, all costs and expenses incurred by Landlord,
including reasonable attorneys’ fees, in curing a default shall be paid, as
Additional Rent, by Tenant to Landlord on demand, together with lawful interest
thereon from the date of payment by Landlord to the date of payment by Tenant.

 

8.5 Effect of Waivers of Default. Any consent or permission by Landlord to any
act or omission which otherwise would be a breach of any covenant or condition
herein, shall not in any way be held or construed (unless expressly so declared)
to operate so as to impair the continuing obligation of any covenant or
condition herein, or otherwise, except as to the specific instance, operate to
permit similar acts or omissions.

 

8.6 No Waiver, etc. The failure of Landlord to seek redress for violation of, or
to insist upon the strict performance of, any covenant or condition of this
Lease shall not be deemed a waiver of such violation nor prevent a subsequent
act, which would have originally constituted a violation, from having all the
force and effect of an original violation. The receipt by Landlord of rent with
knowledge of the breach of any covenant of this Lease shall not be deemed to
have been a waiver of such breach by Landlord. No consent or waiver, express or
implied, by Landlord to or of any breach of any agreement or duty shall be
construed as a waiver or consent to or of any other breach of the same or any
other agreement or duty.

 

8.7 No Accord and Satisfaction. No acceptance by Landlord of a lesser sum than
the Fixed Rent, Additional Rent or any other charge then due shall be deemed to
be other than on account of the earliest installment of such rent or charge due,
nor shall any endorsement or statement on any check or any letter accompanying
any check or payment as rent or other charge be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or pursue any other
remedy in this Lease provided.

ARTICLE 9

Rights of Mortgage Holders

 

9.1 Rights of Mortgage Holders. The word “mortgage” as used herein includes
mortgages, deeds of trust or other similar instruments evidencing other
voluntary liens or encumbrances, and modifications, consolidations, extensions,
renewals, replacements and substitutes thereof. The word “holder” shall mean a
mortgagee, and any subsequent holder or holders of a mortgage. Until the holder
of a mortgage shall enter and take possession of the Property for the purpose of
foreclosure, such holder shall have only such rights of Landlord as are
necessary to preserve the integrity of this Lease as security. Upon entry and
taking possession of the Property for the purpose of foreclosure, such holder
shall have all the rights of Landlord. No such holder of a mortgage shall be
liable either as mortgagee or as assignee, to perform, or be liable in damages
for failure to perform, any of the obligations of Landlord unless and until such
holder shall enter and take possession of the Property for the purpose of
foreclosure. Upon entry for the purpose of foreclosure, such holder shall be
liable to perform all of the obligations of Landlord, subject to and with the
benefit of the provisions of Section 10.4, provided that a discontinuance of any
foreclosure proceeding shall be deemed a conveyance under said provisions to the
owner of the equity of the Property.

The covenants and agreements contained in this Lease with respect to the rights,
powers and benefits of a holder of a mortgage (particularly, without limitation
thereby, the covenants and agreements contained in this Section 9.1) constitute
a continuing offer to any person, corporation or other entity, which by
accepting a mortgage subject to this Lease, assumes the obligations herein set
forth with respect to such holder; such holder is hereby constituted a party of
this Lease as an obligee hereunder to the same extent as though its name were
written hereon as such; and such holder shall be entitled to enforce such
provisions in its own name. Tenant agrees on request of Landlord to execute and
deliver from time to time any agreement which may be necessary to implement the
provisions of this Section 9.1.



--------------------------------------------------------------------------------

9.2 Lease Superior or Subordinate to Mortgages. It is agreed that the rights and
interest of Tenant under this Lease shall be (i) subject or subordinate to any
present or future mortgage or mortgages and to any and all advances to be made
thereunder, and to the interest of the holder thereof in the Premises or any
property of which the Premises are a part if Landlord shall elect by notice to
Tenant to subject or subordinate the rights and interest of Tenant under this
Lease to such mortgage or (ii) prior to any present or future mortgage or
mortgages, if Landlord shall elect, by notice to Tenant, to give the rights and
interest of Tenant under this Lease priority to such mortgage; in the event of
either of such elections and upon notification by Landlord to that effect, the
rights and interest of Tenant under this Lease should be deemed to be
subordinate to, or have priority over, as the case may be, said mortgage or
mortgages, irrespective of the time of execution or time of recording of any
such mortgage or mortgages (provided that, in the case of subordination of this
Lease to any future mortgages, the holder thereof agrees not to disturb the
possession of Tenant so long as Tenant is not in default hereunder and Tenant
and the holder execute a commercially reasonable subordination, non-disturbance
and attornment agreement in the holder’s usual and customary form). Tenant
agrees it will, upon not less than ten (10) days’ prior written request by
Landlord, execute, acknowledge and deliver any and all commercially reasonable
instruments deemed by Landlord necessary or desirable to give effect to or
notice of such subordination or priority. Any Mortgage to which this Lease shall
be subordinated may contain such terms, provisions and conditions as the holder
deems usual or customary. Landlord shall use reasonable efforts to obtain a
so-called non-disturbance agreement for the benefit of Tenant from its current
lender in said lender’s usual and customary form.

ARTICLE 10

Miscellaneous Provisions

 

10.1 Notices from One Party to the Other. All notices required or permitted
hereunder shall be in writing and addressed, if to the Tenant, at the Original
Notice Address of Tenant or such other address as Tenant shall have last
designated by notice in writing to Landlord and, if to Landlord, at the Original
Notice Address of Landlord or such other address as Landlord shall have last
designated by notice in writing to Tenant. Any notice shall be deemed duly given
when mailed to such address postage prepaid, by registered or certified mail,
return receipt requested, or when delivered to such address by hand.

 

10.2 Quiet Enjoyment. Landlord agrees that upon Tenant’s paying the rent and
performing and observing the agreements, conditions and other provisions on its
part to be performed and observed, Tenant shall and may peaceably and quietly
have, hold and enjoy the Premises during the term hereof without any manner of
hindrance or molestation from Landlord or anyone claiming under Landlord,
subject, however, to the terms of this Lease.

 

10.3 Lease not to be Recorded. Tenant agrees that it will not record this Lease.
Both parties shall, upon the request of either, execute and deliver a notice or
short form of this Lease in such form, if any, as may be permitted by applicable
statute. Tenant hereby irrevocably appoints Landlord as Tenant’s
attorney-in-fact (which appointment shall survive termination of the term of
this Lease) with full power of substitution to execute, acknowledge and deliver
a notice of termination of lease in Tenant’s name if Tenant fails, within 10
days after request therefor, to either execute, acknowledge or deliver such
notice of termination or give Landlord written notice setting forth the reasons
why Tenant is refusing to deliver such notice of termination.

 

10.4 Limitation of Landlord’s Liability. The term “Landlord” as used in this
Lease, so far as covenants or obligations to be performed by Landlord are
concerned, shall be limited to mean and include only the owner or owners at the
time in question of the Property, and in the event of any transfer or transfers
of title to said property, the Landlord (and in case of any subsequent transfers
or conveyances, the then grantor) shall be concurrently freed and relieved from
and after the date of such transfer or conveyance, without any further
instrument or agreement of all liability as respects the performance of any
covenants or obligations on the part of the Landlord contained in this Lease
thereafter to be performed, it being intended hereby that the covenants and
obligations contained in this Lease on the part of Landlord, shall, subject as
aforesaid, be binding on the Landlord, its successors and assigns, only during
and in respect of their respective successive periods of ownership of said
leasehold interest or fee, as the case may be. Tenant, its successors and
assigns, shall not assert nor seek to enforce any claim for breach of this Lease
against any of Landlord’s assets other than Landlord’s interest in the Property
and in the rents, issues and profits thereof, and Tenant agrees to look solely
to such interest for the satisfaction of any liability or claim against Landlord
under this Lease, it being specifically agreed that in no event whatsoever shall
Landlord (which term shall include, without limitation, any general or limited
partner, trustees, beneficiaries, officers, directors, or stockholders of
Landlord) ever be personally liable for any such liability.

 

10.5 Acts of God. In any case where either party hereto is required to do any
act, delays caused by or resulting from Acts of God, war, civil commotion, fire,
flood or other casualty, labor difficulties, shortages of labor, materials or
equipment, government regulations, unusually severe weather, or other causes
beyond such party’s reasonable control shall not be counted in determining the
time during which work shall be completed, whether such time be designated by a
fixed date, a fixed time or a “reasonable time,” and such time shall be deemed
to be extended by the period of such delay.

 

10.6

Landlord’s Default. Landlord shall not be deemed to be in default in the
performance of any of its obligations hereunder unless it shall fail to perform
such obligations and such failure shall continue for a period of thirty
(30) days or such additional time as is reasonably required to correct any such
default after written notice has been given by Tenant to Landlord specifying the
nature of Landlord’s alleged default. Landlord shall not be liable in any event
for incidental or consequential damages to Tenant by reason of



--------------------------------------------------------------------------------

 

Landlord’s default, whether or not notice is given. Tenant shall have no right
to terminate this Lease for any default by Landlord hereunder and no right, for
any such default, to offset or counterclaim against any rent due hereunder.

 

10.7 Brokerage. Tenant warrants and represents that it has dealt with no broker
in connection with the consummation of this Lease, other than The Stephens Group
(the “Broker”), and in the event of any brokerage claims, other than by the
Broker against Landlord predicated upon prior dealings with Tenant, Tenant
agrees to defend the same and indemnify and hold Landlord harmless against any
such claim. Landlord warrants and represents that it has dealt with no broker in
connection with the consummation of this Lease, other than the Broker and in the
event of any brokerage claims, other than by the Broker against Tenant
predicated upon prior dealings with Landlord, Landlord agrees to defend the same
and indemnify and hold Tenant harmless against any such claim. Landlord shall
pay 50% of the commission owed to the Broker (up to a maximum payment by
Landlord of $25,000.00) pursuant to a separate agreement. Tenant shall be
responsible for the balance of the commission owed to the Broker (i.e. 50% of
the commission, if the same is equal to or less than $50,000.00 in total, and
otherwise the difference between the total commission owed to Broker and the
$25,000.00 being paid by Landlord above) pursuant to a separate written
agreement. By way of example only, if the total commission owed to the Broker is
$60,000.00, then Landlord shall be responsible for $25,000.00, and Tenant shall
be responsible for $35,000.00.

 

10.8 Applicable Law and Construction; Merger; Jury Trial. This Lease shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts and, if any provisions of this Lease shall to any extent be
invalid, the remainder of this Lease shall not be affected thereby. This Lease
and the Exhibits attached hereto and forming a part hereof constitute all the
covenants, promises, agreements, and understandings between Landlord and Tenant
concerning the Premises and the Building and there are no covenants, promises,
agreements or understandings, either oral or written, between them other than as
are set forth in this Lease. Neither Landlord nor Landlord’s agents shall be
bound to any representations with respect to the Premises, the Building or the
Property except as herein expressly set forth, and all representations, either
oral or written, shall be deemed to be merged into this Lease. The titles of the
several Articles and Sections contained herein are for convenience only and
shall not be considered in construing this Lease. Tenant shall and does hereby
waive trial by jury in any action, proceeding, or claim brought by or against
Landlord regarding any matter arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant or Tenant’s use or occupancy of
the Premises. Unless repugnant to the context, the words “Landlord” and “Tenant”
appearing in this Lease shall be construed to mean those named above and their
respective heirs, executors, administrators, successors and assigns, and those
claiming through or under them respectively. If there be more than one person or
entity named as tenant, the obligations imposed by this Lease upon Tenant shall
be joint and several.

ARTICLE 11

Hazardous Materials

 

11.1 No Releases of Hazardous Materials. Tenant covenants and agrees not to use,
release, dispose, manufacture, store, or transport any Hazardous Materials
(hereinafter defined) at, on, under or from the Premises and the Property except
in compliance with any and all laws, regulations, ordinances or orders
promulgated, and as may be amended, by any governmental authority having
jurisdiction over the Hazardous Materials or the Property (collectively, “Legal
Requirements”), and except for those Hazardous Materials used in the ordinary
course of Tenant’s business, but only in compliance with all applicable Legal
Requirements and any reasonable requirements of Landlord (such as requirements
for fencing or other locked enclosures). Tenant shall comply with all
governmental reporting requirements with respect to Hazardous Materials and all
chemicals and flammable substances (in whatever form) used by Tenant in its
business operations, and shall deliver to Landlord copies of all such reports.
In the event that a release or threat of release of Hazardous Materials occurs
at, from or upon the Premises or Property during the term of this Lease, Tenant
shall at its expense perform all actions required under any and all applicable
Legal Requirements to assess, contain, remove or respond to such release or
threat of release; provided, however, that Tenant’s work or actions hereunder
shall be subject to Landlord’s prior approval, which approval shall not be
unreasonably withheld. Notwithstanding the foregoing sentence, in the event of
an environmental emergency whereby a governmental authority having jurisdiction
has directed or Legal Requirements specify Tenant to take immediate action to
report and/or to contain, remove or respond to a release or threat of release,
and provided Tenant has used reasonable efforts to contact Landlord for approval
as aforesaid and Landlord has failed to timely respond to Tenant, Tenant shall
be permitted to take such immediate action and shall use best efforts to inform
Landlord of the actions so taken, it being understood and agreed that any
further actions beyond the emergency action shall still require Landlord’s
approval as aforesaid. The term “Hazardous Materials” shall mean any and all
materials defined or classified as “hazardous materials” “hazardous waste,”
“hazardous substance,” “toxic substance,” “hazardous pollutant,” “toxic
pollutant” or “oil” under 42 U.S.C. §9601 et. seq. (CERCLA), 42 U.S.C. §6901 et.
seq. (RCRA), M.G.L. c. 21C or M.G.L. c. 21E and any regulations promulgated
pursuant to those statutes, all as amended.

 

11.2 Notices of Release of Hazardous Materials. Tenant shall promptly notify
Landlord in writing of all spills, releases or threat of release of Hazardous
Materials caused by or involving Tenant or its business operations, and all
notices, orders, fines or communications of any kind received by Tenant from any
governmental authority or third party concerning the presence or suspected
presence of Hazardous Materials on the Premises or the Property, the migration
or suspected migration of Hazardous Materials from the Premises or the Property
to other property, or the migration or suspected migration of Hazardous
Materials from other property to the Premises or the Property.



--------------------------------------------------------------------------------

11.3 Landlord’s Right to Inspect. Landlord, its officers, employees, contractors
and agents shall have the right, but not the duty, to inspect areas of the
Premises, Building and Property to determine whether Tenant is complying with
CERCLA, RCRA, Chapter 21C, Chapter 21E, and other state and federal
environmental laws, or regulations promulgated pursuant to any of the foregoing,
as amended. Landlord shall use reasonable efforts to minimize interference with
Tenant’s business, but shall not be liable for any interference caused thereby,
provided Landlord shall have used such reasonable efforts. Landlord shall use
reasonable efforts to perform such inspections pursuant to this Section 11.3
during normal business hours.

 

11.4 Landlord’s Right to Audit. Tenant shall permit Landlord, its employees and
its agents (including its environmental consultant), access to all areas of the
Premises for the purposes of conducting an environmental assessment or
inspection during regular business hours, or during other hours either by
agreement of the parties or in the event of an environmental emergency. In the
event Landlord shall exercise its rights under this Section 11.4, (i) Landlord
shall use reasonable efforts to minimize interference with Tenant’s business,
but shall not be liable for any interference caused thereby, provided Landlord
shall have used such reasonable efforts; and (ii) except in the case of an
environmental emergency, Landlord shall exercise said assessment or inspection
right no more than one time during any 12 month period of the term, provided,
however, that said limitation of one audit every 12 months (a) shall not apply
and be counted towards any assessments or inspections required by any lender of
Landlord; and (b) shall be deemed void and of no force and effect in the event
Landlord has a reasonable belief that a release or threat of release of
Hazardous Materials or a violation of a Legal Requirement existed or exists at,
on, under or from the Premises or the Property.

 

11.5 Tenant Audit. Landlord shall have the right, from time to time, during the
term of this Lease (provided that Landlord has a reasonable belief that
Hazardous Materials are present on the Property and are in violation of any
Legal Requirements and has delivered to Tenant evidence to support such belief)
and upon the expiration of the term of this Lease, to require that Tenant hire,
and in such event, Tenant shall at its own expense hire, an environmental
consultant satisfactory to Landlord to undertake an environmental assessment,
inspection and/or sampling at the Property to determine whether Hazardous
Materials have been released during the term of the Lease.

 

11.6 Remediation. Should the assessment, inspection or sampling performed
pursuant to Sections 11.4 or 11.5 above, or any other assessment, inspection or
sampling, reveal that there has been a release or threat of release of Hazardous
Materials by Tenant or its employees, agents or contractors, then Tenant shall,
at its expense, undertake all response actions required by Landlord or any Legal
Requirement, and Tenant shall promptly thereafter restore any areas damaged or
affected by such response actions.

 

11.7 Tenant’s Reporting Requirements; Management and Safety Plan. Upon the
execution of this Lease, Tenant shall submit to Landlord a list that specifies
the materials that Tenant will use or store on the Premises in the ordinary
course of its business. Tenant shall provide Landlord with an updated list every
twelve (12) months. Any additions to said list will be subject to the approval
of Landlord, which shall not be unreasonably withheld or delayed, provided,
however, that Landlord’s approval shall not be required if said materials are
being used solely and exclusively by Tenant and in connection with the research
and development and manufacturing of medical devices. In all other cases,
Landlord’s approval shall be required. Within thirty (30) days after the Date of
this Lease, Tenant shall at its expense prepare and deliver to Landlord and
Landlord’s environmental consultant for their review and approval a so-called
“Chemical Management and Facility Safety Plan” (the “Plan”). Tenant shall amend
the Plan if requested by Landlord. Tenant shall operate its business at the
Premises in accordance with the procedures and practices set forth in said Plan,
and shall promptly remedy from time to time any practices, procedures or
conditions, at Tenant’s expense, that violate, or which in the reasonable
judgment of Landlord or its consultant, would with the passage of time violate,
the provisions of this Article 11.

 

11.8 Indemnification. Tenant agrees to indemnify and save Landlord harmless from
all claims, liability, loss or damage to the extent arising on account of the
use, release, threat of release, holding, handling, transport, storage, or
disposal of Hazardous Materials by Tenant, its employees, agents or contractors
at, on, upon or from the Premises or Property from and after the Date of this
Lease, including, without limitation, liability under any federal, state, or
local laws, requirements and regulations, or damage to any of the systems of the
Building or the Property. The provisions of this Section 11.8 shall survive the
expiration or earlier termination of this Lease.

 

11.9 Notice to Tenant. Landlord shall use reasonable efforts to notify Tenant of
any release of Hazardous Materials by any other tenants of the Park on any
properties owned by Landlord which abut the Property provided Landlord first has
knowledge of the same.

 

11.10  Asbestos. Landlord is in the process of commissioning a study of the
Building for asbestos (the “Asbestos Report”). Landlord shall be responsible, at
its sole cost and expense, for removing or encapsulating asbestos, if any, found
in the Building, if such removal or encapsulation is recommended by the Asbestos
Report (the “Asbestos Work”). For the purposes of this Lease, the Asbestos Work
(if any) shall be considered part of the Base Building Work.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

WITNESS the execution hereof under seal on the day and year first above written:

 

Landlord: /s/ Rodger P. Nordblom As Trustee, but not individually /s/ Peter C.
Nordblom As Trustee, but not individually Tenant: /s/ Trent G. Kamke By: Trent
G. Kamke Its:  Senior VP – Operations



--------------------------------------------------------------------------------

EXHIBIT A

PLAN SHOWING THE PREMISES

LOGO [g52459g70d35.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

COMMENCEMENT DATE NOTIFICATION

To:                                              

(Tenant)

(“Landlord”) and (“Tenant”) are parties to a lease (“Lease”) dated of premises
in a building known as , Massachusetts. Landlord hereby notifies Tenant that the
term of the Lease commenced on and will end on and that the first lease year
commenced on              and will end on             . Although not required
for this notification to be effective, we would appreciate your confirming the
foregoing by signing the enclosed copy of this letter and returning it to us.

 

  (Landlord) By:     Confirmed:   (Tenant) By:    



--------------------------------------------------------------------------------

EXHIBIT C

BASE BUILDING WORK

Generally in conformance with Exhibit A the Landlord, at its expense, has
budgeted to provide the improvements outlined below. Should the Tenant determine
that any of these proposed improvements are not compatible with the Tenant’s
intended use of the Premises and therefore will not be constructed, then the
Landlord will apply the dollar value of any such not-provided improvements to
the Tenant Improvement Work (Exhibit C-1).

 

Structure:    The existing steel structure of the building will be modified by
adding new steel columns and associated roof members to create approximately
2,300 square feet of high-bay space measuring a minimum of 20 feet above the
finished floor. Additional structural reinforcement will be added to the
building to meet code requirements for snow loading and lateral bracing. Roof:
   A new single-ply, EPDM membrane will be installed. Site Improvements:    A
covered walkway will be constructed connecting 53 Second Avenue to 63 Second
Avenue. Toilet Rooms:    One toilet room core with fixtures designed to meet
code will be constructed. The toilet room walls will be drywall/metal stud
construction. All toilet rooms will have ceramic tile floors and wet walls.
Millwork:    Solid-surface countertops will be installed at the toilet core.
Ceiling:    Suspended ceilings will be installed in the vestibule and bathroom
core, with drywall soffits above the sinks. No other ceilings are included.
Flooring:    The tenant space will receive 12” x 12” vinyl composition tile with
vinyl cove base throughout. Ceramic tile will be installed in the bathroom core.
Painting:    All drywall partitions will receive two coats of latex-based paint.
The roof deck and steel structure will be painted a color acceptable to both
Landlord and Tenant. Electric:    A new 1600 amp, 277/480 volt, 3 phase, 4 wire
service will be installed. Utility receptacles, emergency lighting, night
lighting, exterior parking lot lighting, and fire alarm will be installed per
code. General duty outlets will be installed in the perimeter walls per code.
Energy efficient high bay lighting will be installed throughout tenant’s space.
Sprinkler:    The entire building will have a wet pipe system for Ordinary
Hazard Group II use. Sprinkler heads will be installed per code for open layout
with heads pointing up throughout, except for the vestibule and bathroom core
where the heads will be installed in the drywall ceiling per code. HVAC:    A
new system will be installed , designed to meet current A.S.H.R.A.E. standards
for the open floor plan, consisting of 2 twenty ton and 2 fifteen ton constant
volume rooftop units with gas fired heat and electric cooling. Distribution will
be designed to accommodate an open floor plan. New ventilation fans will be
installed in the bathroom core. Partitions:    The inside of the exterior walls
will receive steel studs 16” on center with bat insulation and 5/8” gypsum wall
board from slab to roof deck. A demising wall will be constructed using steel
studs 16” on center with bat insulation and 5/8” gypsum wall board from slab to
roof deck. Drywall partitions for the bathroom core and electrical and sprinkler
rooms will be steel studs, 16” on center with 1/2” gypsum wall board to the
underside of the roof deck. Plumbing:    All plumbing required to accommodate
the new bathroom core will be installed and connected to the under slab sanitary
waste line tied into the municipal sewer system. A drinking fountain and utility
sink in the janitor’s closet will be installed. Toilet Compartments:    Floor
mounted, baked enamel, steel toilet cubicles will be installed in the men’s and
women’s toilet rooms and wall mounted urinal screens will be installed in the
men’s toilet room.



--------------------------------------------------------------------------------

EXHIBIT C-1

TENANT IMPROVEMENT WORK

The Landlord, at the Tenant’s expense, will provide Landlord-approved additional
improvements to the Premises not included in the Base Building Work.

Note: Tenant will be required to contract directly for tel/data and security
system.



--------------------------------------------------------------------------------

EXHIBIT D

WORK CHANGE ORDER

 

Lease Date:         Date:     Landlord:         Work Change Order No.:    
Tenant:         Building Address:     Premises:      

Tenant directs Landlord to make the following additions to Landlord’s work:

Description of additional work:

Work Change Order Amount:

 

 

Amount of Previous Work Change Orders:

This Work Change Order:

Total Amount of Work Change Orders:

Landlord approves this Work Change Order and Tenant agrees to pay to Landlord
the Total Amount of Work Change Orders at the earlier of ten days following
receipt of the Certificate of Occupancy of the premises or occupancy of the
premises by Tenant.

 

Tenant:     Landlord: By:         By:     Title:         Title:    



--------------------------------------------------------------------------------

EXHIBIT E

RULES AND REGULATIONS

 

1. The sidewalks, entrances, passages, corridors, vestibules, halls, elevators,
or stairways in or about the Building shall not be obstructed by Tenant.

 

2. Tenant shall not place objects against glass partitions, doors or windows
which would be unsightly from the Building corridor or from the exterior of the
Building.

 

3. If Tenant’s use of the Premises causes any increase above normal insurance
premiums on the Building, Tenant shall be responsible for any pay to Landlord
the amount of any increase in the insurance premiums.

 

4. No vehicles, or animals of any kind shall be brought into or kept in or about
the Premises. No space in the Building shall be used for the sale of merchandise
of any kind at auction or for storage thereof preliminary to such sale.

 

5. Tenant shall cooperate with Landlord in minimizing loss and risk thereof from
fire and associated perils.

 

6. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were designed and constructed and
no sweepings, rubbish, rags, acid or like substance shall be deposited therein.
All damages resulting from any misuse of the fixtures shall be borne by the
Tenant.

 

7. Landlord reserves the right to establish, modify, and enforce reasonable
parking rules and regulations, provided such rules and obligations do not
diminish Tenant’s rights under the Lease.

 

8. Landlord reserves the right at any time to rescind, alter or waive any rule
or regulation at any time prescribed for the Building and to impose additional
reasonable rules and regulations when in its judgment deems it necessary,
desirable or proper for its best interest and for the best interest of the
tenants and no alteration or waiver of any rule or regulation in favor of one
tenant shall operate as an alteration or waiver in favor of any other tenant,
provided such rules and regulations do not diminish Tenant’s rights under the
Lease. Landlord shall not be responsible to any tenant for the nonobservance or
violation by any other tenant however resulting of any rules or regulations at
any time prescribed for the Building.

 

9. Tenant acknowledges that the Building has been designated a non-smoking
building. At no time shall Tenant permit its agents, employees, contractors,
guests or invitees to smoke in the Building or, except in specified locations,
directly outside the Building.



--------------------------------------------------------------------------------

EXHIBIT F

TENANT ESTOPPEL CERTIFICATE

TO:                      (“Mortgagee” or “Purchaser”)

THIS IS TO CERTIFY THAT:

 

1. The undersigned is the tenant (the “Tenant”) under that certain lease (the
“Lease”) dated                     , 20__, by and between                     
as landlord (the “Landlord”), and the undersigned, as Tenant, covering those
certain premises commonly known and designated as                      (the
“Premises”) in the building located at                     ,
                    , Massachusetts.

 

2. The Lease is attached hereto as Exhibit A and (i) constitutes the entire
agreement between the undersigned and the Landlord with respect to the Premises,
(ii) is the only Lease between the undersigned and the Landlord affecting the
Premises and (iii) has not been modified, changed, altered or amended in any
respect, except (if none, so state):

____________________________________________________

____________________________________________________

____________________________________________________

 

3. The undersigned has accepted and now occupies the Premises as of the date
hereof, and all improvements, if any, required by the terms of the Lease to be
made by the Landlord have been completed and all construction allowances to be
paid by Landlord have been paid. In addition, the undersigned has made no
agreement with Landlord or any agent, representative or employee of Landlord
concerning free rent, partial rent, rebate of rental payments or any other type
of rental or other economic inducement or concession except (if none, so state):

____________________________________________________

____________________________________________________

____________________________________________________

 

4.

 

  (1) The term of the Lease began (or is scheduled to begin) on
                    , 20     and will expire on                     , 20__;

 

  (2) The fixed rent for the Premises has been paid to and including
                    , 20__;

 

  (3) The fixed rent being paid pursuant to the Lease is at the annual rate of
$                    ; and

 

  (4) The escalations payable by Tenant under the Lease are currently
$                    , based on a pro rata share of             %, and have been
reconciled through                     , 20__.

 

5. (i) No party to the Lease is in default, (ii) the Lease is in full force and
effect, (iii) the rental payable under the Lease is accruing to the extent
therein provided thereunder, (iv) as of the date hereof the undersigned has no
charge, lien or claim of off-set (and no claim for any credit or deduction)
under the Lease or otherwise, against rents or other charges due or to become
due thereunder or on account of any prepayment of rent more than one (1) month
in advance of its due date, and (v) Tenant has no claim against Landlord for any
security, rental, cleaning or other deposits, except (if none, so state):

____________________________________________________

____________________________________________________

____________________________________________________

 

6. Since the date of the Lease there are no actions, whether voluntary or
otherwise, pending against the undersigned under the bankruptcy, reorganization,
arrangement, moratorium or similar laws of the United States, any state thereof
of any other jurisdiction.

 

7. Tenant has not sublet, assigned or hypothecated or otherwise transferred all
or any portion of Tenant’s leasehold interest.

 

8. Neither Tenant nor Landlord has commenced any action or given or received any
notice for the purpose of terminating the Lease, nor does Tenant have any right
to terminate the Lease, except (if none, so state):

 

9. Tenant has no option or preferential right to purchase all or any part of the
Premises (or the real property of which the Premises are a part) nor any right
or interest with respect to the Premises or the real property of which the
Premises are a part. Tenant has no right to renew or extend the term of the
Lease or expand the Premises except (if none, so state):

 

10. The undersigned acknowledges that the parties named herein are relying upon
this estoppel certificate and the accuracy of the information contained herein
in making a loan secured by the Landlord’s interest in the Premises, or in
connection with the acquisition of the Property of which the Premises is a part.



--------------------------------------------------------------------------------

EXECUTED UNDER SEAL AS OF                     , 20__.

 

TENANT:   By:     Name:   Title:   Duly Authorized



--------------------------------------------------------------------------------

EXHIBIT G

LANDLORD’S CONSENT AND WAIVER

WHEREAS,                      (the “Tenant”) has or is about to enter into
certain financing agreements with                      (the “Bank”) pursuant to
which the Bank has been or may be granted a security interest in certain
property of the Tenant; and

WHEREAS, Tenant is the tenant, pursuant to a lease agreement by and between
Tenant and the undersigned (the “Landlord”) dated as of                     
(the “Lease”), of certain demised premises contained in the building located at
the following address:

_____________________________________________________

_____________________________________________________

_____________________________________________________

and more particularly described in the Lease (the “Premises”);

NOW, THEREFORE, for valuable consideration, the Landlord agrees, for as long as
Tenant remains indebted to the Bank, as follows:

(a) Landlord acknowledges and agrees that the personal property of Tenant (which
for purposes hereof shall not include computer wiring, telephone wiring and
systems, and demountable partitions) in which the Bank has been granted a
security interest (the “Bank Collateral”) may from time to time be located on
the Premises;

(b) Landlord subordinates, waives, releases and relinquishes unto the Bank, its
successors or assigns, all right, title and interest, if any, which the Landlord
may otherwise claim in and to the Bank Collateral, except as provided in
subparagraph (d) hereinbelow;

(c) Upon providing the Landlord with at least five (5) business days’ prior
written notice that Tenant is in default of its obligations to the Bank, the
Bank shall then have the right to enter the Premises during business hours for
the purpose of removing said Bank Collateral, provided (i) the Bank completes
the removal of said Bank Collateral within ten (10) business days following said
first written notice of default, and (ii) the Bank restores any part of the
Premises which may be damaged by such removal to its condition prior to such
removal in an expeditious manner not to exceed ten (10) business days following
said first written notice of default;

(d) Upon receipt of written notice from Landlord of the expiration or earlier
termination of the Lease, the Bank shall have ten (10) business days to enter
the Premises during business hours, remove said Bank Collateral, and restore any
part of the Premises which may be damaged by such removal to its condition prior
to such removal. If the Bank fails to so remove the Bank Collateral, the Bank
agrees that the Bank Collateral shall thereupon be deemed subject to the yield
up provisions of the Lease, so the Landlord may treat the Bank Collateral as
abandoned, deem it Landlord’s property, if Landlord so elects, and retain or
remove and dispose of it, all as provided in the Lease;

(e) All notices and other communications under this Landlord’s Consent and
Waiver shall be in writing, and shall be delivered by hand, by a nationally
recognized commercial next day delivery service, or by certified or registered
mail, return receipt requested, and sent to the following addresses:

 

if to the Bank:    _______________________________________________   
_______________________________________________   
_______________________________________________    Attention:
______________________________ with a copy to:   
_______________________________________________   
_______________________________________________   
_______________________________________________ if to the Landlord:    c/o
Nordblom Management Company, Inc.    15 Third Avenue    Burlington, MA 01803

 



--------------------------------------------------------------------------------

Such notices shall be effective (a) in the case of hand deliveries, when
received, (b) in the case of a next day delivery service, on the next business
day after being placed in the possession of such delivery service with next day
delivery charges prepaid, and (c) in the case of mail, five (5) days after
deposit in the postal system, certified or registered mail, return receipt
requested and postage prepaid. Either party may change its address and telecopy
number by written notice to the other as provided above; and

(f) The Bank shall indemnify and hold harmless the Landlord for any and all
damage caused as a result of the exercise of the Bank’s rights hereunder.

This Landlord’s Consent and Waiver may not be changed or terminated orally and
inures to the benefit of and is binding upon the Landlord and its successors and
assigns, and inures to the benefit of and is binding upon the Bank and its
successors and assigns.

IN WITNESS WHEREOF, Landlord and Bank have each executed this Landlord’s Consent
and Waiver or caused it to be executed by an officer thereunto duly authorized,
and the appropriate seal to be hereunto affixed, this              day of
                    , 200_.

 

LANDLORD:   By:     (Name)   (Title)   BANK:   By:     (Name)   (Title)  

COMMONWEALTH OF MASSACHUSETTS

                     County, ss.

On this              day of                     , 200__, before me, the
undersigned Notary Public, personally appeared the above-named
                                                     , proved to me by
satisfactory evidence of identification, being (check whichever applies): ¨
driver’s license or other state or federal governmental document bearing a
photographic image, ¨ oath or affirmation of a credible witness known to me who
knows the above signatories, or ¨ my own personal knowledge of the identity of
the signatory, to be the person whose name is signed above, and acknowledged the
foregoing to be signed by her/him voluntarily for its stated purpose.

 

__________________________________________ Print Name:
________________________________ My commission expires: ______________________

STATE OF                     

                     County, ss.

On this              day of                     , 200__, before me, the
undersigned Notary Public, personally appeared the above-named
                                                     , proved to me by
satisfactory evidence of identification, being (check whichever applies): ¨
driver’s license or other state or federal governmental document bearing a
photographic image, ¨ oath or affirmation of a credible witness known to me who
knows the above signatories, or ¨ my own personal knowledge of the identity of
the signatory, to be the person whose name is signed above, that he/she signed
it as                      for                     , and acknowledged the
foregoing to be signed by her/him voluntarily for its stated purpose.

 

__________________________________________ Print Name:
________________________________ My commission expires: ______________________